Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 1 of 192 Page ID #:3577




          EXHIBIT 26
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 2 of 192 Page ID #:3578




                             UNITED STATES DISTRICT COURT

                            CENTRAL DISTRICT OF CALIFORNIA



            OMAR ARNOLD RIVERA MARTINEZ; ISAAC  )
            ANTONIO LOPEZ CASTILLO; JOSUE       )
            VLADIMIR CORTEZ DIAZ; JOSUE MATEO   )
            LEMUS CAMPOS; MARVIN JOSUE GRANDE   )
            RODRIGUEZ; ALEXANDER ANTONIO BURGOS )
            MEJIA; LUIS PENA GARCIA; JULIO      )
            CESAR BARAHONA CORNEJO, as          )
            individuals,                        )
                                                )
                       Plaintiffs,              )
                                                )
                  vs.                           )CASE NO. 5:18-cv-
                                                )         01125-R-GJS
                                                )
            THE GEO GROUP, Inc., a Florida      )
            corporation; the CITY OF ADELANTO, )
            a municipal entity; GEO LIEUTENANT )
            DURAN, sued in her individual       )
            capacity; GEO SERGEANT CAMPOS,      )
            sued in his individual capacity;    )
            SARAH JONES, individual capacity;   )
            THE UNITED STATES OF AMERICA; and   )
            DOES 1-10, individuals              )
                                                )
                       Defendants.              )
            ____________________________________)




                      DEPOSITION OF JOSE BLADIMIR CORTEZ DIAZ

                                         taken on

                                 Monday, June 17, 2019




            JESSICA R. MUNOZ
            CSR 13823
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 3 of 192 Page ID #:3579




     1            A      No.     We were just made to sign some papers.

     2            Q      Do you remember what those papers were?

     3            A      No.

     4            Q      Did you attend an orientation session?

     5            A      No.

     6            Q      Were you given the uniform?

     7            A      Yes.

     8            Q      And were you given undergarments?

     9            A      Yes.

    10            Q      Do you remember receiving a handbook from the

    11      GEO Group?

    12            A      No.

    13            Q      Do you recall getting a handbook from

    14      Immigrations and Custom Enforcement?

    15            A      No.

    16            MS. STROTTMAN:      I'm going to hand you an exhibit

    17      that I'll mark as Exhibit 1.

    18                   (Exhibit 1 marked for identification and

    19                   is attached hereto.)

    20      BY MS. STROTTMAN:

    21            Q      Do you recognize this document?

    22            A      Well, no.     With so many papers that I've

    23      signed, I don't know what all of these...

    24            Q      Okay.     Does that look like your signature on

    25      the bottom?

                                                                            16

                      NORMAN SCHALL & ASSOCIATES (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 4 of 192 Page ID #:3580




     1            A      Yes, that's my signature.

     2            Q      And are those initials your initials?

     3            A      Yes.

     4            Q      Okay.     Does this refresh your memory as to

     5      whether you received a handbook?

     6            A      No.     Because when we went in, we were nervous

     7      from the trip, from the transfer.        We didn't know what

     8      was going on.       We just signed everything that was put on

     9      the table in front of us.

    10            Q      Do you remember if the documents you received

    11      were in English or Spanish?

    12            MS. FLYNN:       Objection.   Vague.

    13            THE WITNESS:       I don't remember.

    14      BY MS. STROTTMAN:

    15            Q      Do you recall watching a video when you

    16      arrived?

    17            A      No.

    18            Q      How many other people did you arrive with?

    19            A      There were about 12 to 15 people, 12 to 15 of

    20      us.

    21            Q      Do you recall if the staff there mostly spoke

    22      to you in English or Spanish?

    23            A      Normally they always speak English.

    24            Q      And how much of that did you understand?

    25            A      Practically nothing.     Other fellow detainees

                                                                            17

                       NORMAN SCHALL & ASSOCIATES (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 5 of 192 Page ID #:3581




     1              Q     On the day of the incident, was breakfast

     2      provided?

     3              A     We didn't take it.

     4              Q     What time was breakfast?

     5              A     Breakfast is between six and seven o'clock in

     6      the morning.

     7              Q     And can you -- do you normally go eat breakfast

     8      anytime during that time period, or was there a specific

     9      time?

    10              A     The food just arrives, and they have us -- and

    11      they have us get in line in order to receive the food.

    12              Q     So did you get in line that day?

    13              A     No.

    14              Q     So instead of getting in line, what did you

    15      do?

    16              A     I went to go sit at the table.

    17              Q     And do you know what time that was?

    18              A     It was in between six and seven o'clock in the

    19      morning during that period of time.        I don't know exactly

    20      what hour.

    21              Q     Did you tell anyone that you were not taking

    22      breakfast?

    23              A     It was -- when we sat down, we went and handed

    24      the sheet to the officer.

    25              Q     Who handed the sheet to the officer?

                                                                            41

                        NORMAN SCHALL & ASSOCIATES (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 6 of 192 Page ID #:3582




     1             A     One of my fellow detainees took it to him,

     2      where we were saying that we were doing a peaceful hunger

     3      strike.

     4             Q     Which detainee took it, the paper?

     5             A     I don't recall.

     6             Q     Did you go to the podium?

     7             A     At some moment all of us in the group went

     8      over, and then we sat down.

     9             Q     Who -- how many is all of you went to the

    10      podium?

    11             A     There were nine of us that were doing this, but

    12      I don't remember if all nine of us went over or if some

    13      of us stayed behind.      I don't recall.

    14             Q     Did you go up to the podium?

    15             A     Yes.

    16             Q     And did you say anything to the officer at the

    17      podium?

    18             A     No.

    19             Q     You said that someone told the officer that you

    20      were doing a peaceful hunger strike?

    21             A     Yes.

    22             Q     And who was that who said?

    23             A     A fellow detainee from Haiti.      We went to look

    24      for him to have him translate what we wanted to say to

    25      him.

                                                                            42

                       NORMAN SCHALL & ASSOCIATES (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 7 of 192 Page ID #:3583




     1              Q     So who was the person who spoke in Spanish that

     2      was then translated by the Haitian immigrant.

     3              A     A fellow detainee, Isaac.

     4              Q     And it was Isaac who said, "That we are on a

     5      peaceful hunger strike"?

     6              A     He said that to the inmate from Haiti to have

     7      him translate it to the officer.

     8              Q     Do you remember what Isaac's exact words

     9      were?

    10              A     He said, "Tell him that we are handing him this

    11      sheet of paper, that we're going to do a peaceful hunger

    12      strike because we want to speak to an ICE officer."

    13              Q     Do you know this Haitian detainee before?

    14              A     He was a fellow detainee.    I would see him

    15      around there.

    16              Q     But you don't recall his name?

    17              A     No.

    18              Q     Whose idea was it for the hunger strike?

    19              A     Well, all-of us.   In light of everything that

    20      we were seeing that was going on at that center.

    21              Q     When did you come up with this idea?

    22              A     When we saw our bail amounts.

    23              Q     Did you have meetings with the other eight

    24      inmates to plan for this hunger strike?

    25              A     We met in order to see what the -- what our

                                                                            43

                        NORMAN SCHALL & ASSOCIATES (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 8 of 192 Page ID #:3584




     1      don't remember very well, but I think at 7:00 in the

     2      morning.

     3            Q      So it's after breakfast?

     4            A      Yes.

     5            Q      So you knew that after breakfast, you were

     6      supposed to go back to your bed for count?

     7            MS. FLYNN:      Objection.   Calls for speculation.

     8            THE WITNESS:     Yes.   But since we were -- we wanted

     9      to be heard, and we wanted to speak to an ICE officer.

    10      That's why we did not return to our beds.

    11      BY MS. STROTTMAN:

    12            Q      So is count announced over the loud speaker?

    13            A      The officer just says, "Count."

    14            Q      And on June 12, 2017, did an officer call for

    15      count?

    16            A      Count time, yes.

    17            Q      And you did not go back to your bed; is that

    18      correct?

    19            A      We did not go back because we wanted to see the

    20      ICE officer.

    21            Q      Is there a reason why you didn't ask to see an

    22      ICE officer later in the day?

    23            A      No.    Because we needed to be heard.     We had a

    24      problem with -- a problem with the inefficiencies that

    25      they had at the center for what we lacked.         And so we

                                                                              46

                       NORMAN SCHALL & ASSOCIATES (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 9 of 192 Page ID #:3585




     1              A     Well, we were at the table.     The lady arrived,

     2      and, well, she was yelling in English.         And she pulled

     3      out the gas from -- the pepper gas, and she was hitting

     4      it against the table.

     5              Q     Did you understand anything she was saying?

     6              A     No.

     7              Q     Had you ever seen any officers use pepper spray

     8      at Adelanto before this date?

     9              A     No.

    10              Q     When you were planning the hunger strike, had

    11      you ever discussed the possibility that they may try to

    12      remove you from the tables?

    13              A     Well, we never imagined that because, well,

    14      what they did to us, you don't even do that to an

    15      animal.

    16              Q     Did you ever imagine, though, that they would

    17      ask you to leave the tables?

    18              A     We did imagine that, but they didn't ask for

    19      that.

    20              Q     How do you know they didn't ask for that?

    21              A     Well, they didn't say it in Spanish.      I don't

    22      know if they said it in English.

    23              Q     And what happened after the woman in the white

    24      shirt came in and hit this pepper spray on the table?

    25              A     Well, she continued yelling in English.       She

                                                                              54

                        NORMAN SCHALL & ASSOCIATES (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 10 of 192 Page ID #:3586




      1     yelled several times.       She went around us, around the

      2     table.       And after that she called on the radio and

      3     requested -- they requested more guards.

      4             Q      How do you know she requested more guards?

      5             A      No.   What I mean is that she called on the

      6     radio and more guards arrived, so that's why I'm saying

      7     that she requested guards.

      8             Q      And what happened after that?

      9             A      Well, the guards stood around us, and they

     10     started digging their nails behind into -- behind our

     11     ears.       They were digging their nails into our hands right

     12     here, as well (indicating).        And, well, all we did was

     13     just hold hands, all of us, the whole group, and they

     14     started forcing us -- using force.

     15             Q      So while you were planning this hunger strike,

     16     you didn't imagine that they would use any force?

     17             A      Never.

     18             MS. FLYNN:      For the record, when he was talking

     19     about them -- I don't know what the exact word was, like

     20     squeezing or pinching his hand between -- on the outside

     21     and inside of the hand, between the thumb and the pointer

     22     finger.

     23             MS. STROTTMAN:     Okay.

     24     BY MS. STROTTMAN:

     25             Q      So where do you claim that they were -- can you

                                                                             55

                         NORMAN SCHALL & ASSOCIATES (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 11 of 192 Page ID #:3587


  1      could not access personal e-mail?

  2             A   No, ma'am.

  3             Q   So the only e-mail, to your knowledge, that you

  4      could access at work in the watch office was the GEO

  5      e-mail?

  6             A   Yes, ma'am.

  7             Q   On the morning of June 12th, 2017, if you

  8      recall, did you receive any memos or e-mails that you

  9      needed to convey to your staff?

 10             A   I don't recall.

 11             Q   Do you recall whether anyone called off that

 12      day?

 13             A   I do not recall.

 14             Q   After you got ready for shift, what is the next

 15      thing you did that morning?

 16             A   Went into shift briefing.                And, basically, let

 17      everybody know they were -- where they were posted at

 18      that day and anything that may have happened the night

 19      before.

 20             Q   Were shift briefings -- strike that.

 21                 Did you conduct a shift briefing at the

 22      beginning of every shift?

 23             A   Yes, ma'am.

 24             Q   And that was throughout your time at Adelanto?

 25             A   Yes, ma'am.

                                                                        Page 56

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 12 of 192 Page ID #:3588




      1           Q     Okay.   And how long were they holding?

      2           A     They would let go, and then they would pull us,

      3     and they would apply pressure again several times.

      4           Q     And do you know what officer that was?

      5           A     No.

      6           Q     Can you describe what other physical force you

      7     claim that the officers used against you?

      8           A     They also pinched us.      They would grab us here

      9     from the sides of our ribs (indicating), and they would

     10     pull our skin.

     11           Q     Anything else?

     12           A     That's all.

     13           Q     And when you alleged that they were grabbing

     14     your sides, was that to pull you away from the table?

     15           A     With the same -- so they would grab us here and

     16     apply pressure and pull us back, but with force

     17     (indicating).

     18           MS. FLYNN:    I want to put in an objection that calls

     19     for speculation.

     20     BY MS. STROTTMAN:

     21           Q     When you say "here," I'm just trying to make

     22     sure that we have this recorded, so you are pointing to

     23     your --

     24           A     On my side where my ribs are.

     25           Q     So you've now described digging nails behind

                                                                             57

                      NORMAN SCHALL & ASSOCIATES (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 13 of 192 Page ID #:3589




      1     your ear, pressure -- using force on your hands, and then

      2     pulling, grabbing the sides of your ribs?

      3           A     Yes.

      4           Q     Okay.    And that's -- any other force that you

      5     recall personally being used against you?

      6           MS. FLYNN:     Objection.   Vague.

      7           THE WITNESS:     That was before the pepper gas and the

      8     pulling that they did on us.

      9     BY MS. STROTTMAN:

     10           Q     Okay.    And so do you claim you were sprayed

     11     with pepper spray?

     12           A     Yes.    Quite a lot on myself.

     13           Q     Okay.    Where were you -- where do you claim

     14     that you were sprayed?

     15           A     First, she sprayed -- first, she sprayed the

     16     table in general.      After that since we just put our face

     17     down on the table, the lady started to -- one by one, she

     18     would shake it and then go like this (indicating)

     19     until -- and the guards were pulling us to remove us.

     20           Q     What parts of your body do you claim were hit

     21     with the pepper spray?

     22           A     It wasn't hit.     It got into my face and my

     23     mouth because when it hit me, I screamed out, and it went

     24     into my mouth and into my eyes as well.

     25           MS. FLYNN:     Did he say "me echo"?

                                                                             58

                      NORMAN SCHALL & ASSOCIATES (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 14 of 192 Page ID #:3590




      1            THE INTERPRETER:     This is the interpreter speaking.

      2     M-e space e-c-h-o, which is she sprayed me.

      3     BY MS. STROTTMAN:

      4            Q     Okay.    So what happened after you were

      5     sprayed?

      6            A     When she sprayed my face, I got up, and I was

      7     screaming, and because I couldn't see -- so as I was

      8     screaming, some more pepper gas went into my mouth.

      9                  The guards came over and grabbed me by my hands

     10     and handcuffed me behind me, and pulled me out, took me

     11     out.

     12            Q     Do you allege that you were injured in any

     13     other way while you were being pulled out?

     14            A     Just my arms were hurting, this here

     15     (indicating), because they were grabbing my hands and

     16     pulling my hands back hard by force, and then they

     17     handcuffed me.

     18            Q     Did you hit the ground at any time?

     19            A     No.

     20            Q     Do you know how many officers were used to

     21     remove you from the room?

     22            MS. FLYNN:     Objection.   Vague.

     23            THE WITNESS:     No, I don't know.    My eyes were

     24     closed.

     25     BY MS. STROTTMAN:

                                                                             59

                       NORMAN SCHALL & ASSOCIATES (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 15 of 192 Page ID #:3591




      1           Q      So before the officer started using pepper

      2     spray, could you see what the other inmates, who were not

      3     at the table, were doing?

      4           A      The fellow dorm inmates?

      5           Q      Yes.

      6           A      They were in their beds.

      7           Q      Did you hear if they were saying anything or

      8     shouting anything?

      9           A      When they started spraying us with the gas,

     10     they started yelling at them that what they were doing is

     11     not correct, that it was not legal.         And the lady just

     12     yelled at them too and threatened them with the spray

     13     that if they -- she passed it at them like this

     14     (indicating), like if she wanted to spray it at them,

     15     throw it at them as well.

     16           Q      Did she threaten them verbally?

     17           A      She tell yelled at them in English.       And she

     18     moved the container of pepper gas like this (indicating).

     19           Q      Could you understand what she was saying in

     20     English?

     21           A      No.

     22           Q      Before she started spraying you, did the

     23     inmates in the dormitory say something?         Could you hear

     24     them say anything?

     25           A      No.    They were just watching.

                                                                             60

                       NORMAN SCHALL & ASSOCIATES (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 16 of 192 Page ID #:3592




      1             MS. STROTTMAN:     Okay.    So it's 12:30 right now.     So

      2     we can take our lunch break.

      3                   (Interruption in the proceedings.)

      4             MS. STROTTMAN:     I'm going to show you the video of

      5     the incident, and then I'm just going to show different

      6     sections to see if you can help identify the different

      7     individuals on the video; okay?          Are you able to see the

      8     screen?

      9             THE WITNESS:     Yes.

     10             MS. STROTTMAN:     So currently we are looking at

     11     camera angle East 2-C 2.          And the time on here is 6:22

     12     a.m.

     13             MS. FLYNN:     You said 6:22?

     14             MS. STROTTMAN:     Yes.

     15     BY MS. STROTTMAN:

     16             Q     So do you recognize this view right here?

     17             A     Yes.

     18             Q     Okay.    And can you describe what this room

     19     is?

     20             A     That's the tank we are in.      For example, on

     21     this side this is where my bed was at the at bottom.

     22             Q     And "by this side," do you mean to the right

     23     hand?

     24             A     To the right, yes.

     25             Q     And was your bunk on the bottom level?

                                                                              61

                        NORMAN SCHALL & ASSOCIATES (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 17 of 192 Page ID #:3593




      1             MS. STROTTMAN:     You can answer.

      2             THE WITNESS:     Well, like I said, that's what was

      3     said verbally to the guard.

      4     BY MS. STROTTMAN:

      5             Q     Is there any reason why this wasn't written

      6     down?

      7             A     Really, another sheet of paper was also handed

      8     in with the names of the fellow detainees, but I don't

      9     know where that sheet of paper ended up.          I don't know

     10     what the guard did with it.

     11             Q     What did that sheet of paper say?

     12             A     That's where all of our names were on.       And

     13     that, if I'm not mistaken, that's where it said that we

     14     were starting the hunger strike.

     15             Q     Oh, so there's another paper?

     16             A     There's another sheet of paper that was handed

     17     to the guard.     I don't know.

     18             Q     So there were three sheets of paper handed to

     19     the guard?

     20             MS. FLYNN:     Objection.   Misstates the testimony.

     21     Lacks foundation.      Argumentative.

     22             THE WITNESS:     That was the presentation of the sheet

     23     of paper, but I don't know what they did with it.

     24     BY MS. STROTTMAN:

     25             Q     But I'm asking.    So the sheet of demands that

                                                                             78

                        NORMAN SCHALL & ASSOCIATES (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 18 of 192 Page ID #:3594




      1           Q      Did the officers take -- did you have water

      2     bottles at your table?

      3           A      I don't recall.    I think so.    I don't remember,

      4     but I think so,       yes.

      5           Q      Was your plan to drink water during your hunger

      6     strike?

      7           A      Not on my part.    I don't know about my other

      8     fellow detainees.

      9           Q      Did anyone request a Spanish translator when

     10     the officers were -- came to the table?

     11           A      No.

     12           Q      Why not?

     13           MS. FLYNN:       Objection.   Calls for speculation.

     14           THE WITNESS:      Because if people are going to work at

     15     detention centers, it's obvious that these are going to

     16     be migrants.       They're not going to speak English.      So the

     17     people that need to work there need to speak both

     18     languages.

     19     BY MS. STROTTMAN:

     20           Q      At 6:38 a.m., it appears that you are holding

     21     hands; is that correct?

     22           A      We held hands, yes.

     23           Q      And why did you do that?

     24           A      Because by then they were pulling on the other

     25     fellow detainees.

                                                                             81

                      NORMAN SCHALL & ASSOCIATES (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 19 of 192 Page ID #:3595


  1           Q     -- other than Officer Lacy?

  2           A     Yes, ma'am.

  3                 MS. AGUADO:     Calls for speculation.         It's a

  4      minor issue --

  5      BY MS. STEINBACK:

  6           Q     Based on your experience and understanding, and

  7      you believe it looks like those are consistent with

  8      Captain McCusker's handwriting?

  9                 MS. AGUADO:     Objection.         She's not an expert on

 10      handwriting.

 11                 MS. STEINBACK:       I'm not calling her an expert.

 12      I'm just saying based on her experience.

 13                 MS. AGUADO:     How can you say based on your

 14      experience does a specific writing look like someone

 15      else's?    It doesn't really make sense.

 16                 But you can go ahead and answer.

 17                 MS. STEINBACK:       Sure.      And if you could just

 18      keep to proper objections, just so that --

 19                 MS. AGUADO:     Okay.

 20                 MS. STEINBACK:       -- we can keep this going, that

 21      would be great.

 22      BY MS. STEINBACK:

 23           Q     So based on your experience, having read

 24      Officer McCusker's -- Captain McCusker's handwriting,

 25      you believe that the "Jane" and the "Lakeishia" were

                                                                    Page 84

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 20 of 192 Page ID #:3596


  1      written by Captain McCusker?

  2                  MS. AGUADO:       Calls for speculation.

  3                  Go ahead.

  4                  THE WITNESS:       Unknown.      It's unknown who wrote

  5      those in.

  6      BY MS. STEINBACK:

  7           Q      Sure.     But it looks like it might be Captain

  8      McCusker's handwriting --

  9                  MS. AGUADO:       Objection.       Calls --

 10      BY MS. STEINBACK:

 11           Q      -- as with the other reports?

 12                  MS. AGUADO:       Calls for speculation.

 13      BY MS. STEINBACK:

 14           Q      I'm just asking for your opinion on what it

 15      looks like.

 16           A      It's unknown.

 17           Q      Okay.     Sure.    I'm going to now give you

 18      Plaintiffs' Exhibit 6, which is Bates stamped GEO 02270.

 19                          (Plaintiffs' Exhibit 6 was marked

 20                  for identification.)

 21      BY MS. STEINBACK:

 22           Q      Do you recognize this report?

 23           A      Yeah.     General incident report.

 24           Q      Did you review this report before today's

 25      deposition?

                                                                    Page 85

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 21 of 192 Page ID #:3597


  1           Q      Did you review this report before today's

  2      deposition?

  3           A      Yes, ma'am.

  4           Q      Is that your signature at the bottom of the

  5      page?

  6           A      Yes, ma'am.

  7           Q      Are there any notations or words on this

  8      document that were created by you?

  9           A      No, ma'am.

 10           Q      And as with the other reports, does it appear

 11      to you that, in the first box, the "use of force"

 12      notation in the parenthetical was created by Captain

 13      McCusker?

 14           A      McCusker, yes, ma'am.

 15           Q      Thank you.     Is there anything else on this

 16      document that looks to you like it might have been added

 17      by Captain McCusker?

 18           A      No, ma'am.

 19                  MS. STEINBACK:       I'm going to tender to the

 20      deponent Exhibit 8, which has Bates range GEO 02251

 21      through GEO 2253.

 22                       (Plaintiffs' Exhibit 8 was marked

 23                  for identification.)

 24      BY MS. STEINBACK:

 25           Q      Do you recognize this report?

                                                                   Page 87

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 22 of 192 Page ID #:3598


  1           A     Yeah.   General incident report.

  2           Q     Did you review this report before today's

  3      deposition?

  4           A     Yes, ma'am.

  5           Q     Okay.   Is that your signature at the bottom of

  6      this page?

  7           A     Yes, ma'am.

  8           Q     Okay.   Are there any words or notations on this

  9      document that you created?

 10           A     No, ma'am.

 11           Q     Are there any words or notations on this

 12      document that appear to you to have been added by

 13      Captain McCusker?

 14           A     No, ma'am.

 15           Q     Okay.   And this report was authored by a

 16      sergeant, not an officer; is that correct?

 17           A     Yes, ma'am.

 18           Q     Was this a sergeant who you regularly

 19      supervised?

 20           A     No, ma'am.

 21           Q     Had you ever supervised Sergeant Campos?

 22           A     No, ma'am.

 23           Q     Was this the first time you had ever met

 24      Sergeant Campos?

 25           A     No, ma'am.

                                                                   Page 88

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 23 of 192 Page ID #:3599


  1                 THE WITNESS:      Unknown.       I do not know why.

  2      BY MS. STEINBACK:

  3           Q     So that was not the protocol, for Officer

  4      Lanuza to give it directly to the chief of security?

  5                 MS. AGUADO:     Objection.         It's misstating her

  6      testimony.

  7                 Go ahead.

  8                 THE WITNESS:      Unknown why.

  9      BY MS. STEINBACK:

 10           Q     Did it violate protocol, as you understood it

 11      to exist at Adelanto --

 12           A     No.

 13           Q     -- for Officer Lanuza to give this directly to

 14      Chief of Security Johnson?

 15           A     No.

 16           Q     What was the protocol for report reviews in

 17      June of 2017?

 18                 MS. AGUADO:     Based on your understanding.

 19                 THE WITNESS:      Like I said, it's unknown why

 20      this went to him.

 21      BY MS. STEINBACK:

 22           Q     Should it have gone to you first?

 23           A     Unknown why it went to him.              I'm not sure why

 24      it went to him first.

 25           Q     Would you, based on your experience and your

                                                                      Page 92

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 24 of 192 Page ID #:3600




      1     gas.   The showers that they had there were hot water, and

      2     we were like that for around five days.

      3                  We needed to take the bed sheet off of the

      4     mattress in order to be able to lay down and feel the

      5     coolness because we felt the vapor that was burning our

      6     body, or else we would just lay on the ground because

      7     they weren't giving us anything.

      8            Q     So how long -- you said -- you said you felt

      9     the effects of the pepper spray for five days?

     10            A     Between four to five days because every time

     11     they would take us to the showers, the showers were hot.

     12     They didn't give us anything to take it away.          My fellow

     13     inmate Julio, he came the next day, and he was just

     14     writhing around on the floor after the shower because he

     15     couldn't handle it, and I was fanning him with a shirt.

     16            Q     Did you give any statements during the

     17     investigation?

     18            MS. FLYNN:     Objection.    Vague.

     19            THE WITNESS:    I don't recall.

     20     BY MS. STROTTMAN:

     21            Q     And this was your first hunger strike; is that

     22     correct?

     23            A     Yes.

     24            Q     Do you claim that you had problems with the

     25     phones after the incident on June 12th?

                                                                             93

                       NORMAN SCHALL & ASSOCIATES (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 25 of 192 Page ID #:3601




      1           A      All numbers were blocked.

      2           Q      Did you have problems calling people before the

      3     incident?

      4           A      Not before.   We would speak normally, but then

      5     after that, all of the numbers were blocked.

      6           Q      Who were you trying to call?

      7           A      A friend and my sister in-law.

      8           Q      Did you have -- did you have their phone

      9     numbers?

     10           A      I had them written down.      And, yes, the

     11     number -- the call wasn't going out.         Remember it had

     12     been blocked.     In fact, even my attorney's number was

     13     blocked as well.

     14           Q      I thought you said you didn't have your

     15     sister-in-law's phone number?

     16           A      Afterwards once I spoke to one of my friends,

     17     he got me my sister in-law's number, but I didn't have

     18     the numbers for the rest of my family.

     19           Q      So what was your attorney's name that you tried

     20     to call?

     21           A      John "MacClure."

     22           Q      And what was the name of your friend that you

     23     were trying to call?

     24           A      Alex.

     25           Q      Is that Alex "Mensing"?

                                                                             94

                       NORMAN SCHALL & ASSOCIATES (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 26 of 192 Page ID #:3602




      1           A      Yes.

      2           Q      Was he part of an immigrant's rights group?

      3           A      Yes.   He was -- he supports migrant people, and

      4     he was supporting me to get me an attorney because I

      5     didn't have a way to pay for an attorney.

      6           MS. FLYNN:     We are going to take a quick break.

      7     Were you done with your answer?

      8           THE WITNESS:     Yes.

      9                  (Interruption in the proceedings.)

     10     BY MS. STROTTMAN:

     11           Q      How did you meet Alex?

     12           A      In Mexico.

     13           Q      So you met him before you came to the United

     14     States?

     15           A      Yes.

     16           Q      And how did you meet him in Mexico?

     17           A      I got into a caravan, and he was already in

     18     that caravan.

     19           Q      Were you ever able to get a hold of Alex after

     20     the incident by phone?

     21           A      I was able to contact him afterwards because

     22     there was just one phone number that they were not able

     23     to block from a journalist, Pilar, from the La Opinion

     24     newspaper.

     25                  And I called her to have her contact Alex as

                                                                             95

                      NORMAN SCHALL & ASSOCIATES (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 27 of 192 Page ID #:3603




      1     calls to.    After the incident, all numbers were blocked.

      2            Q     All numbers that you had previously called?

      3            A     Yes.

      4            Q     But not phone numbers that you had not called

      5     before?

      6            A     Uh-huh.

      7            Q     Is that correct?

      8            A     Yes.

      9            Q     So were you ever able to reach your sister

     10     in-law after the incident?

     11            A     With her, it already stopped, and my brother

     12     too.   She was going to be my sponsor, but then she said

     13     that she couldn't help me.       She gave in, and she said she

     14     could no longer help me.       And then I stopped bothering

     15     her because she said that she couldn't.

     16            Q     But my question was:     Were you able to call her

     17     after the incident?

     18            A     No.

     19            Q     Were you able to call, in fact, John MacClure?

     20            A     When he came out to visit me, I told him that

     21     that number was blocked.       And, well, I don't know what he

     22     did at Adelanto, but they unblocked his number.

     23            Q     Anyone else, specifically, whose phone number

     24     was blocked?

     25            A     I no longer remember.

                                                                             99

                       NORMAN SCHALL & ASSOCIATES (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 28 of 192 Page ID #:3604


  1      answering.

  2                  So during the time that you were a lieutenant

  3      at Adelanto, you never corrected -- made corrections to

  4      any of your officers' reports before giving them to your

  5      captains?

  6                  MS. AGUADO:     Objection.         It's been asked and

  7      answered.     She's testified that she corrected spelling.

  8                  You can go ahead and respond again.

  9                  THE WITNESS:      Like I said, just correction to

 10      their spelling.

 11      BY MS. STEINBACK:

 12           Q      Okay.     So you never had to correct, for

 13      example, factual inaccuracies?

 14           A      No, ma'am.

 15           Q      So you feel like your officers did a pretty

 16      good job reporting what had happened?

 17           A      Yes, ma'am.

 18           Q      Great.     And they included all the relevant

 19      details?

 20           A      Yes, ma'am.

 21                  MS. STEINBACK:       I'll tender to the deponent

 22      what's been marked as Plaintiffs' Exhibit 11.               It's

 23      Bates-stamped GEO 2236 and 2237.

 24                          (Plaintiffs' Exhibit 11 was marked

 25                  for identification.)

                                                                    Page 101

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 29 of 192 Page ID #:3605


  1           Q      And by that, I mean, since you started working

  2      at Adelanto?

  3           A      Yes, ma'am.

  4           Q      How did -- were you told that you needed to

  5      fill out a use-of-force report?

  6           A      Yes, ma'am.

  7           Q      Who told you that?

  8           A      Captain McCusker.

  9           Q      Did you know that you were going to need to

 10      fill out a use-of-force report before Captain

 11      McCusker told you to do it?

 12           A      I knew, but I didn't know how to fill it out.

 13      So he assisted me with it.

 14           Q      So did you go to Captain McCusker and say,

 15      "Captain, I have to fill out a use-of-force report.             Can

 16      you help me?" or how did it unfold?

 17           A      No.   He came to the watch office to assist me.

 18           Q      When was that?

 19           A      Right after the incident.

 20           Q      How did he know to come to the watch office to

 21      find you?

 22           A      Because I was in the watch office having my

 23      officers write all this out and trying to find this on

 24      the computer.      And he told me we had to do a use of

 25      force.

                                                                  Page 103

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 30 of 192 Page ID #:3606


  1                  So you printed it out, and then what happened?

  2           A      Then we filled it out.

  3           Q      So he filled it out with you?

  4           A      Yes, ma'am.

  5           Q      Had he been present for the incident?

  6                  MS. AGUADO:     If you know.

  7                  THE WITNESS:      I don't believe he was in the

  8      unit when this happened.          No, ma'am.

  9      BY MS. STEINBACK:

 10           Q      Could you take the highlighter that I've given

 11      you and highlight all of the words and notations on here

 12      that you made.

 13                  (Witness complied.)

 14      BY MS. STEINBACK:

 15           Q      Okay.   If I may look at it?

 16           A      There you go.

 17           Q      Thank you.

 18           A      You're welcome.

 19           Q      Looking at this, it might have been easier to

 20      just ask you to highlight what he did.

 21                  So just for the record, there are no highlights

 22      on page 1 indicating that the deponent did not make any

 23      of the marks on page 1, which is Bates-stamped GEO 2236.

 24                  I want to make sure that the record is

 25      accurate.     So on page GEO 2237, you've highlighted, it

                                                                  Page 106

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 31 of 192 Page ID #:3607


  1      looks like -- would it be correct to say all of the

  2      officers written -- whose names are written under

  3      Confrontation Avoidance?

  4           A     Yeah.

  5           Q     Okay.     You also highlighted the N/A under Force

  6      Cell Team Members.

  7           A     Uh-huh.

  8           Q     And the next box, asking if the incident was

  9      videotaped, it looks like you highlighted the wording

 10      next to no.

 11           A     Uh-huh.

 12           Q     And could you read that for the record, the --

 13      what you wrote on this.

 14           A     Uh-huh.

 15           Q     Thank you.

 16           A     Okay.     "No video camera.         Recorder" -- they

 17      recorded through our central control.               They had access

 18      to their cameras in there.           That was it.      We didn't have

 19      a video camera present.

 20           Q     Okay.     So just -- in terms of the box that you

 21      were just reading, do you mind just reading into the

 22      record just so that we all know the exact words that you

 23      wrote.

 24           A     "No video camera."

 25           Q     Okay.     What other -- are there any other words

                                                                    Page 107

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 32 of 192 Page ID #:3608


  1      in that box that you wrote?

  2           A      Our recorder -- the recorder was through our

  3      central control camera.

  4           Q      So those are all the words that you wrote in

  5      that box?

  6           A      Yes, ma'am.

  7           Q      Okay.   In the box below it, it looks like you

  8      highlighted -- did you highlight everything in that box?

  9           A      Yes, ma'am.

 10           Q      Okay.   And if you could just read it for the

 11      record so that we all know exactly what it is that you

 12      wrote.

 13           A      Let's see.     "Staff carry."            Let's see.    "R.

 14      Gillon -- he had restraints.             G. Martinez, used physical

 15      force by pulling the detainees apart that had locked

 16      arms."

 17           Q      What about above that?

 18           A      Okay.   It says "Hard restraints used.                This is

 19      what are" -- that's all it says.               I don't know what --

 20           Q      Okay.

 21           A      -- what that is.

 22                  And then Burks assisted to separating the

 23      detainees.     Marmolejo assisted in restraining the

 24      detainees with restraints.

 25           Q      With hand restraints?

                                                                       Page 108

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 33 of 192 Page ID #:3609




           EXHIBIT 27
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 34 of 192 Page ID #:3610



                                                                                        ORIGINAL


                                         UNITED STATES DISTRICT                 COURT

                                        CENTRAL DISTRICT OF CALIFORNIA




              OMAR ARNOLDO RIVERA MARTINEZ;
              ]SAAC ANTON]O LOPEZ CASTILLO;
              JOSUE VLADIMIR CORTEZ DTAZ;
              JOSUE MATEO LEMUS CAMPOS' MARVIN
              JOSUE GRANDE RODRIGUEZ; ALEXANDER
              ANTON]O BURGOS MEJIA; LUIS BARAHONA
              CORI{EJO, as individuals,

                                            Plaintiffs,
                           VS                                                    CASE       NO. 5:18-cv-
                                                                                                OIL25-R-GJS

              THE GEO GROUP, Inc,,                  et al.,
                                          Defendants.




                       WEBCAM DEPOSITION              OF OMAR ARNOLDO R]VERA MARTINEZ

                                                          Taken on
                                               Thursday, June 6, 20L9




                                                                            Nonmnru        $cnnll & AssoclATEs
                                                                                   Ce   nrifird Slronrhnr"rd   Re   ponre ns

       RspoRrsn nv:                                                                1055Wlshire Blvd., Suite 1503
                                                                                      Los Angeles, CA 90017
                                                                                           (800) 734-8838
              Amber      Pilson,        CSR l-3992                                      (213) 481-3636Fax
                                                                                   e-mail: SchallDepo@aol.com
                                                                                  www.SchallCourtReporters.com


                      Orange County   . Inland Empile " San Diego Counfy . Ventura County   o   Temecula
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 35 of 192 Page ID #:3611




        1            A.   Quite frankly, I just didn't want to be with

        2     her.    I didn't want to be with her anymore.

        3            Q.   So were you called to court for a criminal

        4     accusation or for divorce?

        5            A.   Yes, because of my wife.

        6                 MS. ALARCON:    Just wait until she finishes

        7     translating before you answer.

        8                 THE WITNESS:    Yes.

        9     BY MS. COLEMAN:

       10            Q.   Were you convicted of any criminal charges?

       11            A.   Yes.

       12            Q.   What?

       13            A.   Theft.

       14            Q.   Is that theft or robbery?

       15                 MS. ALARCON:    Objection.    Lacks foundation;

       16     calls for legal conclusion.

       17                 You can answer.

       18                 THE WITNESS:    Yes, I can answer, but it was not

       19     robbery because had it been robbery, I would have gotten

       20     many years.

       21                 MS. ALARCON:    If I can ask that the interpreter

       22     translate the objection as well so the witness is aware

       23     of what I said.

       24                 THE INTERPRETER:    I will do that.

       25     //


                                                                               9

                                  NORMAN SCHALL & ASSOCIATES
                                        (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 36 of 192 Page ID #:3612




        1         A.     All right.

        2         Q.     What did you see yourself doing on the video?

        3         A.     I was sitting down.      Then I would stand up.

        4         Q.     When you saw yourself sitting on the video,

        5     where were you?

        6         A.     Are you asking me about the place?

        7         Q.     Yes.

        8         A.     In Adelanto Detention Center in Central

        9     California.

       10         Q.     It's in Adelanto, isn't it?

       11         A.     Yes.

       12         Q.     When you saw yourself on the video, were you at

       13     one of the tables in the dayroom?

       14         A.     Yes, I was there.     Yes.

       15         Q.     Which table were you at in the dayroom?

       16         A.     The second one.

       17         Q.     The second one from the bottom on the video?

       18         A.     I was sitting at the second table.

       19         Q.     What side of the table were you sitting at?

       20         A.     I was sitting at the first seat of the second

       21     table.

       22         Q.     On the left or on the right?

       23         A.     To my -- to my right hand.

       24         Q.     Is that -- when you were watching the video,

       25     were you on the right side of the table on the video?


                                                                              13

                                NORMAN SCHALL & ASSOCIATES
                                      (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 37 of 192 Page ID #:3613




        1            A.   No, ma'am.

        2            Q.   You said you asked an ICE officer.       Where was

        3     that?

        4            A.   In Adelanto, California.

        5            Q.   So were they all ICE officers?

        6            A.   No, ma'am.

        7            Q.   I asked you if you saw ICE and GEO officers,

        8     and you said "No."

        9            A.   Yes, ma'am, but ICE officers is one thing and

       10     GEO officers another thing.

       11            Q.   And Adelanto had both?

       12            A.   Yes.

       13            Q.   Could you tell the difference?

       14            A.   Well, of course I did.

       15            Q.   How?

       16            A.   You want me to say something?

       17            Q.   Yes.   How could you tell the difference between

       18     ICE and GEO officers?

       19            A.   Because the GEO officers are in uniform, and

       20     the others are not.

       21            Q.   What do the ICE officers wear?

       22            A.   Just clothes like the ones we are in right now.

       23            Q.   Jeans and a T shirt?

       24            A.   Yes.   The types of pants that I'm wearing right

       25     now.


                                                                               46

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 38 of 192 Page ID #:3614




        1         Q.      I'm sorry.    I can't see them.

        2                 What type of pants are you wearing?

        3         A.      Jeans.

        4         Q.      Did you ever file a grievance related to the

        5     food at Adelanto?

        6         A.      Yes, ma'am.

        7         Q.      When?

        8         A.      On several occasions, I did that.

        9         Q.      In writing?

       10         A.      Yes, ma'am, but we would do it as a group.

       11         Q.      Like on the day of the incident?

       12         A.      Yes.

       13         Q.      Did you ever file a grievance by yourself about

       14     the food?

       15         A.      No, ma'am.

       16         Q.      What was your complaint about the food?

       17         A.      That the rice was hard; they were giving us

       18     very little food sometimes; most of the time, the food

       19     was not well cooked; sometimes the chicken would be

       20     bloody; and the at the end, it was very little food.

       21         Q.      Any other complaints about the food?

       22         A.      No.

       23         Q.      What did they feed you for breakfast usually?

       24         A.      Piece of fruit.

       25         Q.      Anything else?


                                                                              47

                                  NORMAN SCHALL & ASSOCIATES
                                        (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 39 of 192 Page ID #:3615




        1         Q.      You said, "He, himself, sent me somewhere

        2     else."

        3                 Who are you referring to?

        4         A.      Well, just to say, in other words, he said, "I

        5     don't want to help you with this case."

        6         Q.      That was the dentist right?

        7         A.      Also the ICE officer.     I put in a grievance and

        8     I explained it to him, and he says, "No, I don't want to

        9     help you with this either."

       10         Q.      Was that in writing?

       11         A.      Yes.

       12         Q.      Did you ever have any problems with the medical

       13     care not the dental care?

       14         A.      Yes.    Quite frankly, the nurses they don't help

       15     you out.    They just do whatever.     If you are sick, they

       16     don't pay attention to you.      That's the truth because

       17     they say to us, "You are immigrants that are coming to

       18     our country."      Until we got to the point where we

       19     demanded to see a doctor, but they don't send you until

       20     whenever.

       21         Q.      What do you mean "whenever"?

       22         A.      If the nurse likes you, they're going to take

       23     you in real quickly.     If not, they're just going to keep

       24     you there waiting.

       25         Q.      Did the nurse like you?


                                                                              51

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 40 of 192 Page ID #:3616




        1     your body.

        2         Q.       Okay.    We have two negatives there, so I want

        3     to clarify this:       After you were pepper sprayed, how long

        4     was it before you showered?

        5         A.       Almost three weeks, ma'am.

        6         Q.       You're saying you did not have a shower on the

        7     day of the incident?

        8         A.       No, ma'am.

        9         Q.       Were you offered a shower after the incident?

       10         A.       Yes, ma'am, but I didn't want to do that

       11     because I could see my friends.

       12         Q.       You could see them what?

       13         A.       The water is hot and the gas -- the gas on your

       14     body feels like you're dying.

       15         Q.       That is what you heard?

       16         A.       I saw it with my eyes that my friends showered

       17     after the incident.       I would see my friends crinkle with

       18     their bodies, and somebody said to me, "Don't shower."

       19         Q.       Who told you that?

       20         A.       My friend.

       21         Q.       Do you know their name?

       22         A.       Yes.

       23         Q.       What was the name of your friend who told you

       24     not shower?

       25         A.       Julio.


                                                                              55

                                   NORMAN SCHALL & ASSOCIATES
                                         (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 41 of 192 Page ID #:3617




        1         Q.     Were you taken out of handcuffs to change?

        2         A.     Yes, ma'am.    At the time of the incident, we

        3     were handcuffed at all times.

        4         Q.     When were you taken out of handcuffs?

        5         A.     Just for me to take my clothes off.

        6         Q.     And then were you put back in handcuffs?

        7         A.     Yes, ma'am.

        8         Q.     When were the handcuffs taken off next?

        9         A.     At that point because they had put them

       10     really -- it was like it was stuck.

       11         Q.     It was tight?

       12         A.     Yeah.

       13         Q.     So they took the handcuffs off for you to

       14     change and then put the handcuffs back on?

       15         A.     Yes, ma'am.

       16         Q.     Were the handcuffs put on loose or --

       17         A.     No, ma'am.    We then asked them because they

       18     were really tight.

       19         Q.     The handcuffs were tight before you changed and

       20     after?

       21         A.     Yes, ma'am.

       22         Q.     How long did you have the handcuffs on after

       23     you changed?

       24         A.     I don't remember ma'am.

       25         Q.     Can you estimate?


                                                                              59

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 42 of 192 Page ID #:3618




        1         A.     No, ma'am.    I don't remember.

        2         Q.     Was it more than an hour?

        3         A.     No, ma'am.    It was more, but I don't remember.

        4         Q.     When you were put into a cell, were your

        5     handcuffs taken off?

        6         A.     No, ma'am, I was taken to the hole.

        7         Q.     Do you mean administrative segregation?

        8                MS. ALARCON:     Objection.    Calls for

        9     speculation; lacks foundation.

       10                THE WITNESS:     Yes.   The cell for punishment,

       11     but before that, a commander took my picture.

       12     BY MS. COLEMAN:

       13         Q.     Who took your picture?

       14         A.     A commander.

       15         Q.     What is a commander?

       16         A.     A chief, a supervisor that gives orders in the

       17     institution.

       18         Q.     Were you seen by medical after the incident?

       19         A.     Yes, ma'am.

       20         Q.     Were you in handcuffs when you saw medical?

       21         A.     Yes, ma'am.

       22         Q.     Were the handcuffs in front or in back?

       23         A.     We were taken like this, and then the officer

       24     is grabbing us.

       25         Q.     So you were handcuffed behind your back?


                                                                              60

                                NORMAN SCHALL & ASSOCIATES
                                      (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 43 of 192 Page ID #:3619




        1     speculation.

        2                  THE WITNESS:   I don't know, ma'am.     The only

        3     thing I know is that you're locking all the time, and

        4     then you get about 15 minutes out in the yard, and that's

        5     it.    That's why we call it "the hole."

        6     BY MS. COLEMAN:

        7            Q.    You said "you're looking" all the time, or

        8     locked up?

        9            A.    Yes, ma'am.

       10            Q.    You do not have to call me "ma'am" all the

       11     time.

       12            A.    Sorry.

       13            Q.    Didn't you get an hour of exercise time per

       14     day?

       15            A.    We would only get 15 minutes or half an hour.

       16     We were restricted about going out because of the strike.

       17            Q.    Were you ever told you were put in

       18     administrative segregation so that they could investigate

       19     the incident?

       20            A.    Yes, ma'am.

       21            Q.    And you're saying you only got 15 minutes and

       22     not one hour of yard time per day?

       23                  MS. ALARCON:   Objection.    Misstates his

       24     testimony and calls for speculation.

       25                  THE WITNESS:   Ma'am, the only thing I know is


                                                                              70

                                NORMAN SCHALL & ASSOCIATES
                                      (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 44 of 192 Page ID #:3620




        1     that we were being punished.       I mean, we wanted to go out

        2     to the yard.    We didn't know whether we were going to get

        3     15 minutes or one hour or two hours because the officers,

        4     the ones that are watching over us -- keeping watch over

        5     us, they were restricting.

        6     BY MS. COLEMAN:

        7            Q.    What was restricted?

        8            A.    In going out, ma'am.

        9            Q.    You said the officers were restricted?

       10            A.    They would tell us so, that we could not go

       11     out.

       12            Q.    I think my original question is whether you got

       13     15 minutes or an hour.

       14            A.    The truth of the matter is I don't know, ma'am.

       15            Q.    How long were you in administrative

       16     segregation?

       17            A.    From administrative, we were punished for ten

       18     days.

       19            Q.    So you were in that unit for ten days?

       20            A.    Yes.

       21            Q.    And how long after that were you sent to Theo

       22     Lacy?

       23            A.    So this was in 2018, and it was -- not even two

       24     months.     I don't remember very well.

       25            Q.    So two months or so later, you were sent to


                                                                              71

                                  NORMAN SCHALL & ASSOCIATES
                                        (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 45 of 192 Page ID #:3621




        1     on June 12th.     I don't want to make a mistake, but it was

        2     on a Monday, days before.

        3            Q.   The day before?

        4            A.   No, ma'am.

        5            Q.   So how many days before did you and the other

        6     eight talk about writing up your complaint?

        7            A.   Quite frankly, a week before.      I'm not going to

        8     lie.

        9            Q.   And you guys talked about writing up your

       10     complaints and your demands?

       11            A.   Yes, ma'am.

       12            Q.   What was the plan on the hunger strike?

       13            A.   Quite frankly, it was a bail that had been set

       14     for my friends was the detail that we were all talking

       15     about, $50,000 bail -- 45, 40, 35, 30 -- and I was the

       16     only one who -- for whom no bail had been set.

       17            Q.   You had no bail, or it hadn't been set yet?

       18            A.   I had not received the paperwork.       When the

       19     paperwork was received, I was in segregation.

       20            Q.   What was the amount of your bail?

       21            A.   Nothing.   No bail was set.

       22            Q.   Never?

       23            A.   No.

       24            Q.   Do you know why?

       25            A.   I don't know.


                                                                              74

                                NORMAN SCHALL & ASSOCIATES
                                      (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 46 of 192 Page ID #:3622




        1     an officer should tell someone "motherfucker."

        2           Q.      Say that again?

        3           A.      I don't think that an officer that is working

        4     in a center, like a GEO, should say motherfuckers.

        5           Q.      Did you hear officers say that?

        6           A.      Many times.

        7           Q.      Did anyone say that to you?

        8           A.      Yes.

        9           Q.      I heard him laugh, but I didn't hear an answer.

       10                   Did he say yes?

       11                   THE INTERPRETER:   Yes.

       12     BY MS. COLEMAN:

       13           Q.      Any other mistreatment that you're referring

       14     to?

       15           A.      As I said -- no, just that.

       16           Q.      What were the other issues for your group, the

       17     other problems that you discussed?

       18           A.      Well, the officers, whether they're men or

       19     women working there, they would mistreat us.          They didn't

       20     care.      They would just get a plastic bag, and they would

       21     throw away everything that they would find.

       22           Q.      During the cell inspections?

       23                   MS. ALARCON:   Objection.   Calls for

       24     speculation.

       25                   THE WITNESS:   No, ma'am.


                                                                              76

                                   NORMAN SCHALL & ASSOCIATES
                                         (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 47 of 192 Page ID #:3623




        1     be paid of the bail?

        2           A.   No, ma'am.    At that point, I didn't hear

        3     anything like that.

        4           Q.   You didn't hear anything -- you said you didn't

        5     hear anything?

        6           A.   No.

        7                MS. COLEMAN:     I'm sorry.    Sometimes I can't

        8     hear you, the translation.

        9                THE INTERPRETER:     I'm sorry.    I'm trying to

       10     speak into the microphone.

       11                MS. COLEMAN:     I know you're facing towards him,

       12     so.

       13                THE INTERPRETER:     Okay.

       14     BY MS. COLEMAN:

       15           Q.   So when you talked with the group about writing

       16     up your complaints, who ended up writing the letter?

       17           A.   All together, ma'am.

       18           Q.   Was it your writing on the letter?

       19           A.   No, ma'am.

       20           Q.   Whose writing was it?

       21           A.   I don't know that, ma'am.

       22           Q.   Did you agree with what was written?

       23           A.   Yes, ma'am.

       24           Q.   And who went to the podium to hand the letter

       25     to the officer on the morning of June 12, 2017?


                                                                              78

                                NORMAN SCHALL & ASSOCIATES
                                      (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 48 of 192 Page ID #:3624




        1                 THE WITNESS:    Yes.   She was a supervisor.     She

        2     oversees other officers that are there.

        3     BY MS. COLEMAN:

        4            Q.   Do you know her name?

        5            A.   No.

        6            Q.   Can you estimate how many officers were with

        7     her?

        8            A.   I don't know that, ma'am.

        9            Q.   I'm asking if you can estimate; not a

       10     calculation.      I'm asking for an estimation.

       11            A.   I cannot estimate.     I'm sorry.

       12                 MS. COLEMAN:    Is calcular to estimate?

       13                 THE INTERPRETER:    If you're asking the

       14     interpreter, yes.

       15     BY MS. COLEMAN:

       16            Q.   Were there more than five officers?

       17            A.   Quite frankly, I don't know.      I can't estimate.

       18            Q.   How long ago did you see the video last?

       19            A.   I just saw it yesterday.

       20            Q.   When you saw the video, can you tell how many

       21     officers were there?

       22            A.   I did see the video, but I didn't pay attention

       23     to the number of officers.

       24            Q.   What happened after the officers came in and

       25     the woman with the spray can?


                                                                              90

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 49 of 192 Page ID #:3625




        1         A.       She approached me first.

        2         Q.       And then what happened?

        3         A.       She sprayed it on my face.

        4         Q.       She sprayed pepper spray on your face?

        5         A.       Yes.

        6         Q.       How far away was she from your face?

        7         A.       About this distance.    She stretched out her

        8     arm, and then she sprayed.

        9         Q.       How far was the pepper spray can or bottle from

       10     your face?

       11         A.       It was very close, ma'am.

       12         Q.       How close?

       13         A.       Ma'am, I'm telling you that it was very close.

       14     I cannot tell you how many meters or what distance.

       15         Q.       Well, you just made a hand motion when you

       16     described how far away she was.

       17                  Can you do the same thing with how far away the

       18     bottle was?

       19         A.       I already told you that it was close.

       20         Q.       Can you show us how close?

       21         A.       Ma'am, I already told you that it was very

       22     close, and I don't want to look back and remember the

       23     woman who did that to me.      It's very hard.

       24         Q.       I'm going to be asking you a lot of details

       25     about this.    If you need to take a break before we get


                                                                              91

                                  NORMAN SCHALL & ASSOCIATES
                                        (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 50 of 192 Page ID #:3626




        1                Okay.    So you had your forearm down on the

        2     table and your head?

        3         A.     Yes, I was like this.

        4         Q.     And your head was not all the way down on your

        5     arm but part way down?

        6         A.     Yes.    Like so.

        7         Q.     Okay.    So you're showing me the forehead a few

        8     inches away from your arm?

        9         A.     Yes.

       10         Q.     And then she came up with the pepper spray, and

       11     it was how far away from you?

       12         A.     This distance, from here to there.

       13         Q.     I can't say what you're pointing to.

       14                Can you take the water bottle and put it where

       15     the pepper spray was from you?

       16                And your head was down a little bit?

       17         A.     Yes.

       18                MS. COLEMAN:     Okay.   So, Counsel, would we

       19     estimate that about one foot away?

       20                MS. ALARCON:     That's right.

       21                MS. COLEMAN:     What did you say?

       22                MS. ALARCON:     "That's right."

       23     BY MS. COLEMAN:

       24         Q.     And where did the pepper spray hit you?

       25         A.     Here.


                                                                              93

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 51 of 192 Page ID #:3627




        1         Q.       And you're pointing to your forehead and your

        2     right eye?

        3         A.       All over my face.

        4         Q.       Did it land on your forehead and then drip

        5     down?

        6         A.       Yes.

        7         Q.       Do you know how many seconds she sprayed?

        8                  MS. ALARCON:    Objection.    Vague as to which

        9     time.

       10     BY MS. COLEMAN:

       11         Q.       The first time, if there was more than one, if

       12     you know.

       13         A.       I don't know.

       14         Q.       Okay.    What happened next?

       15         A.       The officers grabbed me to take me out, but

       16     they were beating me.       They also --

       17         Q.       How many officers grabbed you?

       18         A.       Two of them took me out.

       19         Q.       How did they grab you?

       20         A.       From my shoulders and then turning me like so.

       21         Q.       And you're showing us your arms behind your

       22     back?

       23         A.       Yes.

       24         Q.       Were they holding you underneath your arms from

       25     your armpit area?


                                                                              94

                                   NORMAN SCHALL & ASSOCIATES
                                         (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 52 of 192 Page ID #:3628




        1         A.     Yes, from here.

        2         Q.     From here, where?

        3         A.     From my arm, but really hard.

        4         Q.     Were they holding your biceps?

        5         A.     Yes.

        6         Q.     Was there one officer on each arm?

        7         A.     Yes, but they were mistreating me because they

        8     wanted to take me outside.

        9         Q.     How did they mistreat you?

       10         A.     They took me to a hallway, and they hit me in

       11     my face, and that's where they broke my nose.

       12         Q.     How many officers hit you in the face?

       13         A.     Two.   They did it against the wall.

       14         Q.     So they pinned you against the wall?

       15         A.     Yes.

       16         Q.     They did not punch you?

       17         A.     No.    They would do like this.

       18         Q.     And when you said "like this," you were making

       19     a motion of pushing you against the wall?

       20         A.     Yes.   They pushed me against the wall.

       21         Q.     One time or more than once?

       22         A.     More than one time.

       23         Q.     How many times?

       24         A.     Perhaps some four times.

       25         Q.     Where did your face hit?


                                                                              95

                                NORMAN SCHALL & ASSOCIATES
                                      (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 53 of 192 Page ID #:3629




        1            A.    Against the wall.

        2            Q.    What part of your face?

        3            A.    Here.

        4            Q.    You're pointing to the bridge of your nose?

        5            A.    Yes.

        6            Q.    All four times the same place?

        7            A.    Yes.    That's where my crown came loose -- came

        8     out.

        9            Q.    Where did you have a crown?

       10            A.    There's several.    Down there, and then these

       11     ones here.

       12            Q.    A crown normally is just one tooth.

       13                  Is that what you're referring to?

       14            A.    I have more down here.

       15            Q.    Was that a bridge?

       16            A.    Yes.

       17            Q.    Was that real teeth or false teeth in the

       18     bridge?

       19            A.    They are my teeth.

       20            Q.    In the bridge, were there any false teeth?

       21            A.    No, ma'am.

       22            Q.    That's my understanding of a bridge, that,

       23     normally, there's at least two teeth that aren't yours.

       24                  Can you explain to me what your understanding

       25     is what you had on the lower teeth?


                                                                              96

                                   NORMAN SCHALL & ASSOCIATES
                                         (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 54 of 192 Page ID #:3630




        1     side?

        2         A.      Yes.

        3         Q.      On the left side?

        4         A.      Yes.

        5         Q.      But you have all your other teeth except for

        6     one; right?

        7         A.      Yes.

        8         Q.      You just don't have the gold anymore?

        9         A.      Not anymore.    It got lost.    I don't know where

       10     it is.

       11         Q.      Have you seen it since the incident?

       12         A.      No.

       13         Q.      Why did you have gold in your mouth?

       14         A.      Why did I have gold in my mouth?       I don't know.

       15     I wanted to have that put in in my country.

       16         Q.      You liked how it looked?

       17         A.      Yes, and the military men likes things like

       18     that.

       19         Q.      Did any of your actual teeth break during the

       20     incident?

       21         A.      Yes, ma'am.    This one.

       22         Q.      Which tooth?

       23         A.      This one in the middle.

       24         Q.      In the middle front?

       25         A.      Yes, because I had two original of my own


                                                                              99

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 55 of 192 Page ID #:3631




        1         Q.     How were you feeling?

        2         A.     I was crying.     I was kind of trying to open my

        3     eyes trying to see what was going on.

        4         Q.     Do you mean crying, or were your eyes watering?

        5         A.     My eyes were tearing because of the gas.

        6         Q.     What about your nose?

        7         A.     My nose, I couldn't feel my nose because the

        8     gas was covering all my face.

        9         Q.     How was your breathing?

       10         A.     It's bad up to the present time.

       11         Q.     You are having problems breathing right now?

       12         A.     Yes, ma'am.

       13         Q.     Have you gone to a doctor about it?

       14         A.     Yes.   They took an X-ray, and the doctor said

       15     that it was fractured, and then they sent me out and said

       16     that they were going to do surgery on me.

       17         Q.     On your nose?

       18         A.     Yes, but, you know, said to me, "Don't go

       19     because they're going to kill you," so then I got scared.

       20         Q.     Who told you that?

       21         A.     Who told me that?

       22         Q.     Yes.

       23         A.     An officer who watched the video and was not in

       24     agreement with what the woman did.

       25         Q.     What was that officer's name?


                                                                             102

                                NORMAN SCHALL & ASSOCIATES
                                      (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 56 of 192 Page ID #:3632




        1            Q.   All over your body?

        2            A.   Yes, ma'am.

        3            Q.   What about your eyes?     How long did they bother

        4     you?

        5            A.   All the time, ma'am.

        6            Q.   Ten days?

        7            A.   Yes.

        8            Q.   And afterwards, did they bother you?

        9            A.   Yes, ma'am.   Yes, after the ten days, I was

       10     showering three times a day, but that wasn't going away.

       11            Q.   So after ten days, you did shower; right?

       12            A.   I was showering three times a day so that it

       13     would go away, but the soap was affecting me even more --

       14     it was affecting me more.

       15            Q.   How did the soap affect you?

       16            A.   It burns.   It's like putting soap in your eyes.

       17            Q.   Did you put soap in your eyes?

       18            A.   I said it felt as when you put soap in your

       19     eyes.

       20            Q.   Were you using hot or cold water to shower?

       21            A.   Hot, ma'am.   There's only hot water there.

       22            Q.   There's only hot water to shower?

       23            A.   Yes, ma'am.

       24            Q.   Was it hot or warm?

       25            A.   Hot.   Hot from the shower.


                                                                             118

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 57 of 192 Page ID #:3633




        1         A.       I don't know, ma'am.    I'm not going to answer

        2     that question.

        3         Q.       You need to answer the question if you know the

        4     answer.

        5         A.       I don't know the answer, ma'am.

        6         Q.       You don't know who the leader was?

        7         A.       No, ma'am.

        8         Q.       Out of the nine people, was there a leader?

        9         A.       No, ma'am.

       10         Q.       Everyone decided together?

       11         A.       Yes, ma'am.

       12         Q.       Did you have a hearing for your disciplinary

       13     violation?

       14         A.       I didn't have a date.    They carried that out

       15     separately.

       16         Q.       Did you go to a hearing?

       17         A.       No, ma'am.    The officers made the determination

       18     of the number of days I was going to be segregated.

       19         Q.       Did you have an opportunity to make a

       20     statement?

       21         A.       No, ma'am.

       22         Q.       Have you engaged in any other hunger strikes?

       23                  MS. ALARCON:   Objection.    Vague as to time.

       24     BY MS. COLEMAN:

       25         Q.       At Adelanto?


                                                                             154

                                NORMAN SCHALL & ASSOCIATES
                                      (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 58 of 192 Page ID #:3634




        1            Q.    How often did you speak to her while you were

        2     at Adelanto?

        3            A.    I would always talk to her.

        4            Q.    When you were in administrative segregation

        5     after the incident, did you have any problems speaking to

        6     her?

        7            A.    Yes, ma'am.

        8            Q.    Describe the problem.

        9                  MS. ALARCON:   Objection.    Misstates his

       10     testimony.

       11     BY MS. COLEMAN:

       12            Q.    He said he had problems while he was in

       13     administrative segregation talking to her.         I'm asking

       14     him to describe what the problems were.

       15                  MS. ALARCON:   We can have the court reporter

       16     read it back.     I understood that you asked whether he

       17     spoke to her.

       18                  Do you mind reading it back?

       19                  (The record was read by the Court

       20                  Reporter as follows:

       21                  "Q   When you were in administrative

       22                  segregation after the incident, did you

       23                  have any problems speaking to her?")

       24                  MS. ALARCON:   You can answer.

       25     //


                                                                              157

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 59 of 192 Page ID #:3635




        1     BY MS. COLEMAN:

        2         Q.      Go ahead.

        3         A.      Because they started blocking the phone

        4     numbers, yes, ma'am.

        5         Q.      They blocked what phone numbers?

        6         A.      My attorneys, my other attorney, my ex-wife,

        7     many attorneys, and my daughters.

        8         Q.      Why do you believe the numbers were blocked?

        9         A.      Because the machine would say you cannot make

       10     that phone call.

       11         Q.      Do you have to put in money?

       12         A.      I always handled my own money when I was in

       13     Adelanto.

       14         Q.      I'm just asking if there could have been some

       15     problem other than the number being blocked and reaching

       16     them?

       17         A.      Ma'am, they blocked those numbers and not until

       18     I submitted a kite, but a long time passed before they

       19     unblocked the numbers.

       20         Q.      How much time passed before the numbers --

       21     before you could call the numbers?

       22         A.      They did not unblock the numbers.       They just

       23     unblocked my ex, my daughters, and my attorney Nicole

       24     Ramos.

       25         Q.      They unblocked the numbers that you asked them


                                                                              158

                                NORMAN SCHALL & ASSOCIATES
                                      (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 60 of 192 Page ID #:3636




        1     to unblock?

        2           A.    Yes, but most of the numbers from my phone,

        3     they did not.

        4           Q.    Why did you have a second attorney?

        5           A.    Because those are the people that have helped

        6     me.

        7           Q.    Were they both immigration attorneys?

        8                 MS. ALARCON:    If you know.

        9                 THE WITNESS:    I don't know, ma'am.

       10     BY MS. COLEMAN:

       11           Q.    So the other attorney, what was the other

       12     attorney's name?

       13           A.    Alex MENSEEN. [Phonetic.]

       14           Q.    And you don't know if he was an immigration

       15     attorney?

       16           A.    No, ma'am.

       17           Q.    Have you gone to doctors since your release

       18     from Adelanto?

       19           A.    No, ma'am.

       20           Q.    Do you have any other injuries from the

       21     incident that you haven't told us about?

       22           A.    No, ma'am.

       23           Q.    Did any doctors tell you that your injuries

       24     would be permanent?

       25           A.    No, ma'am.


                                                                             159

                                NORMAN SCHALL & ASSOCIATES
                                      (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 61 of 192 Page ID #:3637




        1         Q.      That's because of the fracture in your nose

        2     that you have labored breathing?

        3         A.      Yes, ma'am.

        4         Q.      And by fracture, do you mean a hard blow or do

        5     you mean a broken nose?

        6         A.      It's a broken nose, ma'am.

        7         Q.      Have you had any injuries since June 2017?

        8         A.      No, ma'am.

        9         Q.      What kind of work do you do now?

       10         A.      What type of work?

       11         Q.      Yeah.    Do you work?

       12         A.      Yes, ma'am.

       13         Q.      What type of work?

       14         A.      Lately, I've been a chef, but lately, the last

       15     few days, I've had another type of work -- job.

       16         Q.      What type?

       17         A.      I've been receiving construction material,

       18     writing it down in a book.

       19         Q.      Do you have to load or unload things?

       20         A.      No, ma'am.

       21         Q.      Have you had any emotional distress from the

       22     incident?

       23         A.      Yes, ma'am.

       24         Q.      Can you describe it?

       25         A.      Yes, ma'am.    To think that the gas thing, that


                                                                             161

                                  NORMAN SCHALL & ASSOCIATES
                                        (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 62 of 192 Page ID #:3638




        1     is to say, I've never lived through something like that

        2     before.

        3         Q.       The pepper spray and the incident was worse

        4     than anything you've gone through before?

        5                  MS. ALARCON:   Objection.    Misstates his

        6     testimony.

        7                  THE WITNESS:   Yes, ma'am.

        8     BY MS. COLEMAN:

        9         Q.       Did you ever see anything bad in the military?

       10         A.       Yes, ma'am, but that is completely separate

       11     from the case.

       12         Q.       I'm asking -- but it's related to your

       13     emotional distress, so when you were in the military, did

       14     you ever go to some place where they had dead bodies, for

       15     example?

       16         A.       Oh, yes, ma'am.

       17         Q.       And was that difficult to see?

       18         A.       Oh, yes, ma'am.

       19         Q.       Did you ever have to shoot anyone?

       20         A.       I believe that shooting someone -- how could I

       21     say that?    As far as I am concerned, that is a crime.

       22     Only if I were to find someone robbing a bank.          How could

       23     I explain this to you?      I can't.

       24         Q.       If someone was committing a crime or trying to

       25     hurt someone, it might be justified to shoot someone, but


                                                                             162

                                NORMAN SCHALL & ASSOCIATES
                                      (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 63 of 192 Page ID #:3639




        1     administrative segregation, have you lost any sleep

        2     because of the incident?

        3         A.     If I have lost any sleep?

        4         Q.     Yeah.

        5         A.     Yes, ma'am.

        6         Q.     Can you give me a little more detail?

        7         A.     Thinking that somebody through gas in my eyes,

        8     I never thought or imagined that something like this

        9     would happen to me.

       10         Q.     I'm asking about your lost sleep.

       11                MS. ALARCON:     I'm going object as

       12     argumentative.     The witness is describing his damages

       13     related to his sleep.

       14     BY MS. COLEMAN:

       15         Q.     How has it affected your sleep?

       16         A.     Ma'am, it's just that I keep thinking a lot

       17     about how is it possible that they threw gas at me, at my

       18     eyes?

       19         Q.     How much did you used to sleep before the

       20     incident per night on average?

       21         A.     Well, before this happened to me, at

       22     7:00 o'clock in the evening, I was already asleep.

       23         Q.     And what time did you wake up?

       24         A.     At 5:00 or 6:00 in the morning.

       25         Q.     And was that your schedule at Adelanto before


                                                                             165

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 64 of 192 Page ID #:3640




        1     the incident?

        2            A.   Yes.    Yes, ma'am.   I would just get up to get

        3     some food, and then I would go back to sleep.

        4            Q.   Was that your schedule at Adelanto or in

        5     El Salvador?

        6            A.   That was my schedule in El Salvador.

        7            Q.   And once you got to Adelanto, how was your

        8     sleep?

        9            A.   It was normal.    I would go to bed, and I would

       10     go to sleep.

       11            Q.   And you slept from 7:00 P.M. to 5:00 A.M. at

       12     Adelanto?

       13            A.   Maybe a little later.     Maybe at 9:00 because

       14     there's so much noise that you can't go to sleep.

       15            Q.   So you would go to sleep later than 7:00 P.M.?

       16            A.   Yes, ma'am.

       17            Q.   So how many hours of sleep a night would you

       18     get?

       19            A.   I slept a few seven hours, six hours.

       20            Q.   Six to seven hours?

       21            A.   Yes.

       22            Q.   Okay.    Was it -- was it a little bit difficult

       23     to sleep there because of the noise and the people?

       24            A.   Yes, ma'am.

       25            Q.   And then after the incident, how many hours a


                                                                             166

                                  NORMAN SCHALL & ASSOCIATES
                                        (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 65 of 192 Page ID #:3641




        1     night did you sleep?

        2         A.       I couldn't sleep, ma'am.

        3         Q.       At all?

        4         A.       No, ma'am.    I would only sleep for about three

        5     hours during the day.

        6         Q.       And how long did that occur?

        7         A.       Ma'am, since that happened, I just couldn't go

        8     to sleep at night.

        9         Q.       So, even now, you get three or four hours of

       10     sleep a night?

       11                  MS. ALARCON:    Objection.   Misstates his

       12     testimony.

       13                  THE WITNESS:    Nowadays, I'm going to go to

       14     sleep at maybe 1:00 o'clock in the morning.

       15     BY MS. COLEMAN:

       16         Q.       And when do you wake up?

       17         A.       At 6:20.

       18         Q.       Okay.    So that's almost five hours of sleep.

       19     Why do you go to sleep?

       20                  THE INTERPRETER:    I'm sorry.   Say that again?

       21     BY MS. COLEMAN:

       22         Q.       It's almost five hours of sleep; right?

       23         A.       Sometimes.    Because sometimes I'm awake as late

       24     as 3:00 o'clock.

       25         Q.       Is that because of your job as a chef?


                                                                             167

                                   NORMAN SCHALL & ASSOCIATES
                                         (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 66 of 192 Page ID #:3642




        1         A.       No, ma'am.

        2         Q.       Why are you awake so late?

        3                  MS. ALARCON:   Objection.    It's been asked and

        4     answered.

        5                  THE WITNESS:   I can't sleep, ma'am.

        6     BY MS. COLEMAN:

        7         Q.       Have you tried any medication?

        8         A.       No, ma'am, nor do I want to.

        9         Q.       Have you tried therapy or talking to anyone?

       10         A.       No, ma'am.

       11         Q.       Are there any other effects of the emotional

       12     distress other than thinking about it and not being able

       13     to sleep that you still have?

       14         A.       No, ma'am.

       15         Q.       Were you ever pepper sprayed directly in your

       16     mouth?

       17         A.       No, ma'am.

       18         Q.       What about were you ever sprayed directly in

       19     your nose?

       20         A.       No, ma'am.

       21         Q.       What about the groin?    Were you ever directly

       22     sprayed in the groin?

       23         A.       No, ma'am.

       24         Q.       Were you ever slammed on the floor?

       25         A.       No, ma'am.


                                                                             168

                                NORMAN SCHALL & ASSOCIATES
                                      (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 67 of 192 Page ID #:3643




         1     STATE OF CALIFORN]A
                                                   .>5
         2     COUNTY OF LOS ANGELES

         3

         4                         , Amber PiIson, Certified Shorthand Reporter
         5     License No. t3992, for t.he State of California,                     do hereby
         6     -^rr.i ur!1.€\,.
               uur


         1                        That, prior to being examined, the witness
         B     named        in the foregoing deposition, to wit,               OMAR ARNOLDO

         9     RIVERA MARTTNEZ/ was            by me through the interpreter duly
        10     sworn to testify          to the truth, the whofe truth,             and

        LI    nothing but the truth;
        L2                        That said depositj-on was taken down by me in
        13     shorthand at the time and place therein named                      and

        I4    thereafter reduced to computer-aided transcription under
        15    my direction;
        16                        That the foregoing transcript,             as typed, is   a

        I1    true record of the said proceedings.
        1B                        I further certify that I           am   not interested in
        19    the event of the action.
        20

        2t                        WITNESS my   hand this 22nd day of June, 2019.
        22

        23
                                            Amber Pilson, CSR NO. L3992
        24

        25



                                                                                            186

                                       NORMAN SCHALL           & ASSOCIATES
                                               (   800   )   134- BB3B
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 68 of 192 Page ID #:3644




           EXHIBIT 28
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 69 of 192 Page ID #:3645



                           UNITED STATES DISTRICT COURT

                         CENTRAL DISTRICT OF CLAIFORNIA



          OMAR ARNOLDO RIVERA MARTINEZ;    )
          ISAAC ANTONIO LOPEZ CASTILLO;    )
          JOSUE VLADIMIR CORTEZ DIAZ; JOSUE)
          MATEO LEMUS CAMPOS; MARVIN JOSUE )
          GRANDE RODRIGUEZ; ALEXANDER      )
          ANTONIO BURGOS MEJIA; LUIS PENA )
          GARCIA; JULIO CESAR BARAHONA     )
          CORNEJO, as individuals,         )
                                           )
                        Plaintiffs,        )
                                           )
                 vs.                       ) CASE NO.
                                           )5:18-cv-01125-R-GJS
                                           )
          THE GEO GROUP, Inc., a Florida   )
          corporation; the CITY OF         )
          ADELANTO, a municipal entity;    )
          GEO LIEUTENANT DURAN, sued in her)
          individual capacity; GEO         )
          LIEUTENANT DIAZ, sued in her     )
          individual capacity; GEO SERGEANT)
          CAMPOS, sued in his individual   )
          capacity; SARAH JONES, sued in   )
          her individual capacity; THE     )
          UNITED STATES OF AMERICA; and    )
          DOES 1-10, individuals,          )
                                           )
                        Defendants.        )
                                           )



               DEPOSITION OF ALEXANDER ANTONIO BURGOS MEJIA

                                      taken on

                                FRIDAY, MAY 17, 2019




      EVELYN V. HERNANDEZ, CSR NO. 12615
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 70 of 192 Page ID #:3646



 1    were you given any documents?

 2         A      Can you repeat the question.

 3         Q      When you arrived at this facility, were you given

 4    any documents?

 5         A      Only a bracelet.

 6         Q      Did you review any documents?

 7         A      I'm not sure.

 8         Q      For purposes of the record, this is bate stamped

 9    GEO 00921.        Do you recognize this document?

10         A      No.     Maybe it was given to me.       But it was not

11    given to me in Spanish.

12         Q      Is that your signature on the bottom?

13         A      Yes.

14         Q      Above your signature, is that English or Spanish?

15         A      Spanish.

16         Q      Okay.     Can you read Spanish?

17         A      Yes.

18         Q      So did you read this document?

19         A      No.

20         Q      You just signed it?

21         A      Yes, because the officer just gave you the

22    document and said, sign, sign, sign, and that was it.

23         Q      Okay.     So you never actually read this document,

24    you just signed it?

25         A      Correct.

                                                                              24
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 71 of 192 Page ID #:3647



  1          Q    When the female came in, did she say anything to

  2   you?

  3          A    That I can remember, she spoke in English, and I

  4   didn't understand anything.

  5          Q    Even though you don't speak English, do you know

  6   if she were giving you instructions to go to your bunk?

  7          A    No.

  8          Q    You don't know if she was giving you instructions?

  9          A    No.

 10          Q    Was she speaking to the people at your table

 11   though?

 12          A    She was talking in English.         She was screaming not

 13   talking softly.

 14          Q    Did you understand why she was screaming?

 15          A    No.

 16          Q    Did you think that maybe she was screaming because

 17   you were not complying with the instructions to go to the

 18   bunks?

 19               MS. ALARCON:     Objection.     Calls for speculation.

 20               THE WITNESS:     What was the question?

 21   BY MS. AGUADO:

 22          Q    When she was screaming, in your own head, did you

 23   think maybe she's screaming because we're not complying

 24   with the instruction to go back to our bunks?

 25          A    Yes.

                                                                              71
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 72 of 192 Page ID #:3648



  1        Q      How many times did she scream at you?

  2        A      I don't remember.

  3        Q      More than once?

  4        A      I'm not sure.

  5        Q      More than twice?

  6        A      She was screaming and I didn't understand

  7   anything.

  8        Q      How long was she screaming?

  9        A      I don't remember.

 10        Q      More than a minute?

 11        A      I'm not sure.

 12        Q      You have no idea how long she was screaming?

 13        A      No.

 14        Q      And you don't know how many times she screamed?

 15        A      No, because she started screaming and screaming.

 16        Q      Okay.    Did anyone respond to her?         And by

 17   "anyone," I mean, the people at your table.

 18        A      No.

 19        Q      Did anyone at the second table respond to her?

 20        A      Not that I can remember.

 21        Q      After she walked up to your table and started

 22   screaming, what happened next?

 23        A      She started spraying pepper gas.

 24        Q      How long elapsed, how much time was it from the

 25   time she walked up to your table to the time that she

                                                                              72
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 73 of 192 Page ID #:3649



  1        A      Not that I remember.

  2        Q      Have you been sprayed in the face before by OC

  3   spray?

  4        A      Could you be more specific with the question?

  5        Q      How many times in your life have you been sprayed

  6   by OC spray or pepper spray?

  7        A      Only in Adelanto.

  8        Q      Only this one time?

  9        A      Correct.

 10        Q      And you don't remember if you were sprayed

 11   directly in the face?

 12        A      I don't remember.

 13        Q      It seems like a pretty significant event, right,

 14   would you agree?

 15               MS. ALARCON:     It's argumentative.

 16               THE WITNESS:     What's the question?

 17   BY MS. AGUADO:

 18        Q      Did she spray you directly in the face?

 19        A      Not that I remember.

 20        Q      Okay.    Did she spray you directly in the mouth?

 21        A      Not that I remember.

 22        Q      Did she spray you directly in your nose?

 23        A      I don't remember.

 24        Q      Where did she spray you?

 25        A      To be honest, I don't remember.

                                                                              74
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 74 of 192 Page ID #:3650



  1        Q      Did she spray you in your groin?

  2        A      I don't remember.

  3        Q      Was your entire body soaked with spray?

  4        A      I don't remember.        I had my face down and when I

  5   felt the pepper gas, it was on my shoulders and my face.

  6        Q      Why did you put your face down?

  7        A      Because I saw that she started moving her hands

  8   and the other ones were complaining.

  9        Q      You saw that she was moving her hands, how was she

 10   moving her hands?

 11        A      When she hit on the table with the pepper gas.

 12        Q      So when you saw her hit on the table with the

 13   pepper gas, you put your face down?

 14        A      Correct.

 15        Q      So it was your understanding that she was going to

 16   use the pepper gas; is that correct?

 17               MS. ALARCON:     Misstates his testimony.

 18               THE WITNESS:     What?

 19   BY MS. AGUADO:

 20        Q      Why did you put your face down?

 21        A      Because when she hit the table, she started

 22   spraying with the pepper gas.

 23        Q      Was your head down before she started spraying

 24   with the gas?

 25        A      Which table?

                                                                              75
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 75 of 192 Page ID #:3651



  1        Q      What table were you at?

  2        A      The first one.

  3        Q      Okay.    I'm talking about you.        So why would I be

  4   talking about the second one?

  5        A      Because she started spraying with the pepper gas

  6   at the other table.

  7        Q      I'm talking about why you put your head down.              Did

  8   you put your head down at the first table, the only table

  9   that your were at, before she sprayed?

 10        A      Before she started spraying me, yes.

 11        Q      Why did you put your head down?

 12        A      Because I saw that she was spraying with pepper

 13   gas and the other detainees were screaming.

 14        Q      So you knew there was pepper gas in that can?

 15        A      Yes.

 16        Q      After you felt the gas on your shoulders and face,

 17   what happened next?

 18        A      Would you be more specific with the question,

 19   please?

 20        Q      What did you do next, after you were sprayed,

 21   after you felt the gas on your shoulder and face?

 22        A      What I did was just put up with it, and then the

 23   officers came and with my fellow detainees, we just crossed

 24   our arms because the officers started hitting us on our

 25   sides and our ribs, and then they started hitting me behind

                                                                              76
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 76 of 192 Page ID #:3652



  1   my ear.     They also twisted my arm backwards and pulled me

  2   to take me out and before leaving the tank, they threw me

  3   up against the wall and I hit the right side of my face and

  4   I twisted my neck.

  5        Q      Before the woman sprayed, it was your

  6   understanding that you were supposed to go to your bunk,

  7   correct?

  8               MS. ALARCON:     Asked and answered.

  9               THE WITNESS:     Yes.

 10   BY MS. AGUADO:

 11        Q      After she sprayed, why didn't you get up and go to

 12   your bunk?

 13        A      Can you repeat the question?

 14        Q      After she sprayed and you felt it on your

 15   shoulders and face, why didn't you get up and go to your

 16   bunk?

 17        A      Because the officer started grabbing us and

 18   hitting us in order to remove us.

 19        Q      How many officers hit you?

 20        A      I don't remember.

 21        Q      More than one?

 22        A      I don't know.

 23        Q      And where were you hit?

 24        A      In my ribs.

 25        Q      Which side, left side or right side?

                                                                              77
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 77 of 192 Page ID #:3653



  1        A      Right side.

  2        Q      Were you hit anywhere else?

  3        A      Behind my ear.

  4        Q      Which side of your head?

  5        A      Right.

  6        Q      How many times were you hit in the ribs?

  7        A      I don't remember.

  8        Q      More than once?

  9        A      Yes.

 10        Q      More than twice?

 11        A      I don't remember.

 12        Q      More than three times?

 13        A      I'm not sure.

 14        Q      How many times were you hit on the ear on the

 15   right side?

 16        A      I don't remember.

 17        Q      More than once?

 18        A      I'm not sure.

 19        Q      Were you hit in the ear?

 20               MS. ALARCON:     It's been asked and answered.

 21               THE WITNESS:     Yes.

 22   BY MS. AGUADO:

 23        Q      So at least once?

 24        A      Several times.

 25        Q      Twice?

                                                                              78
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 78 of 192 Page ID #:3654



  1        A      I don't remember.

  2        Q      But you know it was several times?

  3        A      Correct.

  4        Q      Were you hit anywhere else?

  5        A      When they threw me against the wall, they hit my

  6   face.

  7   BY MS. AGUADO:

  8        Q      I said, "hit."      Were you hit anywhere else?

  9        A      The hits on my ribs, my ear, and when they twisted

 10   me and they were pulling on me.

 11        Q      Was it the same officer that hit your rib on the

 12   right side that hit your ear on the right side?

 13        A      I don't remember.

 14        Q      Do you know if there were more than one officer

 15   that hit you?

 16               MS. ALARCON:     Objection.     It's been asked and

 17   answered.

 18               THE WITNESS:     I don't remember.

 19   BY MS. AGUADO:

 20        Q      As you sit here today, you can only remember at

 21   least one time that you were hit in the ribs on the right

 22   side; is that correct?

 23        A      No, because it was several times.

 24        Q      But you can only remember one specific time?

 25        A      Not that I remember.

                                                                              79
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 79 of 192 Page ID #:3655



  1        Q      Do you know if the officers were trying to put on

  2   some sort of handcuffs or some kind of restraints?

  3               MS. ALARCON:     Objection.     Calls for speculation.

  4               THE WITNESS:     Can you start again.

  5   BY MS. AGUADO:

  6        Q      After you got up from the table and your arm was

  7   behind your back, were they trying to put handcuffs on you?

  8               MS. ALARCON:     Objection.     Calls for speculation.

  9               THE WITNESS:     I was handcuffed after the whole

 10   thing was over.

 11   BY MS. AGUADO:

 12        Q      After you were taken out of the tank?

 13        A      No.   After I was hit.

 14        Q      You said that you were only hit while you were

 15   seated.     So at what point were you handcuffed?

 16        A      After I was thrown against the wall.

 17        Q      How many officers threw you against the wall?

 18        A      I don't remember.

 19        Q      When you say that you were thrown against the

 20   wall, did they push you, did they actually pick you up and

 21   throw you, what do you mean?

 22        A      They pulled my arm out and they pushed me against

 23   the wall.

 24        Q      Which arm?

 25        A      The right one.

                                                                              81
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 80 of 192 Page ID #:3656



  1        Q      What was your left arm doing at this time?

  2        A      I just had it just normally.

  3        Q      At the present time was your left arm behind your

  4   back?

  5        A      I don't remember.

  6        Q      When you stood up from the table, when you got up

  7   from the table and the officers were walking you out, were

  8   you complying with them?

  9        A      When they took me out, I was already handcuffed.

 10        Q      From the time you got up from the table to the

 11   time you went to the wall, were you complying with the

 12   officers?

 13        A      Correct.

 14        Q      You were doing exactly what they wanted you to do?

 15        A      Yes.

 16        Q      Were you resisting in any way?

 17        A      At no time.

 18        Q      So you said that they put your arm up and pushed

 19   you against the wall?

 20        A      Correct.

 21        Q      Did your feet lift the ground?

 22        A      No.

 23        Q      What side of your face touched the wall?

 24        A      The right side.

 25        Q      How long were you against the wall for?

                                                                              82
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 81 of 192 Page ID #:3657



  1        A      I'm not sure.

  2        Q      After your face touched the wall, what happened?

  3        A      They handcuffed me.

  4        Q      What happened next?

  5        A      They took me to the area where it was the

  6   recreation area where we could play soccer and they made me

  7   sit down on the floor while they were checking the other

  8   ones.

  9        Q      Was there an officer near you when you were in the

 10   recreation yard during this time?

 11        A      Yes.

 12        Q      Did you say anything to him?

 13        A      No, not that I remember.

 14        Q      How long were you in the recreation yard for?

 15        A      What was the question?

 16        Q      How long were you in the recreation yard for?

 17        A      I don't remember.

 18        Q      Who else was with you aside from the officer?

 19        A      I don't remember.

 20        Q      Were there any other detainees with you?

 21        A      Yes.

 22        Q      How many?

 23        A      I don't remember.

 24        Q      More than one?

 25        A      I don't remember.

                                                                              83
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 82 of 192 Page ID #:3658



  1         A     Right.

  2         Q     Were there any officers with you in the room?

  3         A     No.

  4         Q     Were you handcuffed at that time?

  5         A     Yes.

  6         Q     When the nurse took your blood pressure, were your

  7   handcuffs taken off?

  8         A     No.

  9         Q     So you mentioned that you went to a second room?

 10         A     Correct.

 11         Q     How far was that from the first room that you were

 12   in?

 13         A     Actually, I don't remember.

 14         Q     The second room that you were in, was anyone in

 15   there with you?

 16         A     Yes.

 17         Q     Who was with you?

 18         A     The same people who were with me in the previous

 19   room.

 20         Q     Were there any officers with you?

 21         A     No.

 22         Q     How long were you in the second room for?

 23         A     In the other room, I don't remember because they

 24   wet the other guys and they took us to the room.

 25         Q     When you say, "they wet the other guys," what do

                                                                              87
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 83 of 192 Page ID #:3659



  1   you mean?

  2        A      They through some hot water.         They took them to

  3   the showers and soaked them in hot water.

  4        Q      How many other guys?       You said, the other guys,

  5   how many other guys were taken to the shower?

  6        A      I don't remember.

  7        Q      More than one?

  8        A      Yes.

  9        Q      More than two?

 10        A      Yes.

 11        Q      More than three?

 12        A      I don't remember.

 13        Q      How do you know they were taken to the showers?

 14        A      Because they told me.

 15        Q      Did you see them in showers?

 16        A      I saw them all soaked.

 17        Q      Did you see them in a shower?

 18        A      In the showers when I was just walking by.             I was

 19   walking by and I saw that they were crying.              I moved away.

 20        Q      So when you went from the first room to the second

 21   room, did you walk by the showers?

 22        A      Walk by the showers?       No.    It was a room that had

 23   showers.

 24        Q      Did the second room have showers in it?

 25        A      No.

                                                                              88
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 84 of 192 Page ID #:3660



  1        A      When I took a shower myself?

  2        Q      So between the first room and the second room, at

  3   some POINT, did you go in a shower?

  4        A      Between the first and the second room?

  5        Q      Yes.   You were put in a shower?

  6        A      Yes, they took me to the shower.

  7        Q      After the first room?

  8        A      After the first room.

  9        Q      So from the first room, you walked to a shower; is

 10   that correct?

 11        A      Correct.

 12        Q      How long were you in the shower?

 13        A      I just faked that I was putting water on me and I

 14   left.

 15        Q      Why did you fake that?

 16        A      Because when I put some water on my face it burned

 17   even more.

 18        Q      So you pretended like you were putting water on

 19   yourself?

 20        A      I didn't say, I pretended.         I started putting some

 21   water on because it started burning, I stopped doing it.

 22        Q      Where was it burning?

 23        A      In my face and my shoulder and arm.

 24        Q      Which arm?

 25        A      My right arm.

                                                                              90
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 85 of 192 Page ID #:3661



  1        Q      What did you talk about?

  2        A      About the pain each one of us was experiencing.

  3        Q      What did you say about your pain?

  4        A      That it was also burning.

  5        Q      Did you say anything else?

  6        A      I don't remember.

  7        Q      Where was it burning?

  8        A      My arm, my right shoulder, and my face.

  9        Q      You mentioned the other detainees were talking

 10   about their pains as well, correct?

 11        A      Correct.

 12        Q      Do you remember if Isaac said anything about his

 13   pain?

 14        A      I mean, he didn't talk that much.           He was crying

 15   just as Mateo was.

 16        Q      Did he say any part of his body was hurting?

 17        A      Which person?

 18        Q      Isaac.

 19        A      Isaac, his face.

 20        Q      Did he say anything else was hurting?

 21        A      Back of the arm.      But I don't remember which arm.

 22        Q      Which table was Mateo sitting at, the first or the

 23   second?     You were at the first?

 24        A      Yes.     I don't remember.

 25        Q      Was he sitting at your table?

                                                                              93
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 86 of 192 Page ID #:3662


     1           Q.   How frequently do you have knee injury -- or

     2   like issues with your knee?

     3           A.   More than anything in the morning, when it's

     4   very cold, and when I go to the store, it hurts.

     5           Q.   Are you claiming any emotional injuries in this

     6   case?

     7           A.   Yes, because what I lived there, I will never

     8   forget.      I will never forget seeing the faces of my

     9   friends, seeing them crying, and that they put pepper

    10   spray on me.      I had never lived that, not even in my

    11   country.      All of that, I don't know how I feel whenever

    12   I think back of that moment.

    13                To remember that, every time I think about it,

    14   I remember that they would cry and -- and you felt

    15   helpless because we couldn't really do anything, anyone

    16   there, and I believe it was a very difficult time in my

    17   life.

    18           Q.   You said that pepper spray is something that

    19   you didn't even see in your own country.

    20                Are you claiming that this incident was more

    21   traumatizing than what you saw in El Salvador?

    22                MS. SWEETSER:     Objection, argumentative and

    23   vague.

    24   BY MS. STROTTMAN:

    25           Q.   You can answer.


                                                                             111
                                NORMAN SCHALL & ASSOCIATES
                                     1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 87 of 192 Page ID #:3663



  1         A     Lately, yes.

  2         Q     I know you said earlier where it was located, but

  3   what city is the clinic in?

  4         A     I don't remember.       Maybe Carson.     I don't

  5   remember.

  6         Q     Is it the same city where you live?

  7         A     No.

  8         Q     What city do you live in?

  9         A     In Long Beach.

 10         Q     Me too.    We're neighbors.       Do you drive currently?

 11         A     No.

 12         Q     Are you on any special diets recommended by your

 13   doctor?

 14         A     Diet, yes.     They gave me a diet but I don't follow

 15   it.

 16         Q     Me either.     What are the perimeters of the diet?

 17         A     The nutritionist told me to try to eat healthy and

 18   less fat because the doctor recommended that.

 19         Q     So the purpose of the diet is weight loss; is that

 20   correct?

 21         A     Correct.     That's what I believe.

 22         Q     Do you have any sort of medical training?

 23         A     I don't understand.

 24         Q     Are you a doctor?

 25         A     No.

                                                                             185
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 88 of 192 Page ID #:3664



  1   detainees that went to go talk to the officer tell the

  2   officer that you were on a hunger strike?

  3        A      No.

  4        Q      Okay.     While you were in segregation, did anyone

  5   come and interview you, related to the incident?

  6               MS. ALARCON:     Objection as to when he was in

  7   segregation.        Vague as to when he was in segregation.

  8               THE WITNESS:     Can you repeat the question.

  9   BY MS. AGUADO:

 10        Q      While you were in segregation, did anyone

 11   interview you related to the incident?

 12        A      I don't remember.

 13        Q      A day after the incident, June 13, do you remember

 14   talking to anyone about the incident?

 15        A      I don't remember.

 16        Q      So you don't remember telling anyone a summary of

 17   the events?

 18        A      I don't remember.

 19        Q      At some point, was there a hearing related to the

 20   incident?

 21        A      Not as far as I know.

 22        Q      Was there ever a time that you had to discuss the

 23   incident with people?

 24        A      Which kind of people?

 25        Q      You tell me.

                                                                             161
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 89 of 192 Page ID #:3665



  1   agents wouldn't pay attention to anything that you told

  2   them regarding the care that you were receiving while you

  3   were at the facility?

  4        A      Because they didn't pay attention to us.

  5        Q      Can you provide me with an example where they

  6   wouldn't pay attention to you, before June 12?

  7        A      Which officer?

  8        Q      ICE agents.

  9        A      I don't remember.

 10        Q      Do you have a recollection of expressing your

 11   concerns or complaints about the medical care at Adelanto

 12   Detention Facility to anybody that worked at Adelanto

 13   Detention Facility?

 14        A      Before or after?

 15        Q      At any time.

 16        A      On the kites.

 17        Q      Did you write down your complaints about medical

 18   care on the kites and send that to the medical department?

 19        A      On the kite and on the medical paper.

 20        Q      So on the kite and the medical paper, are those

 21   two separate things?

 22        A      They are different ones.        Sometimes, they didn't

 23   have the medical forms so they said that it was all right

 24   to send it through the kite.

 25        Q      I'm going to move on.        So right now, I'm talking

                                                                             191
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 90 of 192 Page ID #:3666



  1        Q      Do you know her name?

  2        A      I forgot it.

  3        Q      And you told her that you knew your actions were

  4   wrong?

  5        A      Correct.

  6        Q      Did you tell anybody else that?

  7        A      I don't remember.

  8        Q      Do you know who Omar Martinez is?

  9        A      Yes.

 10        Q      Do you talk to him regularly?

 11        A      No.

 12        Q      Have you seen him since you left the facility?

 13        A      No.

 14        Q      Did you only talk to him while you were at the

 15   facility?

 16        A      I only heard an audio.

 17        Q      You heard an audio of him?

 18        A      Yes.

 19        Q      When did you hear an audio of him?

 20        A      Approximately two weeks ago.

 21        Q      Were you with your attorneys when you heard the

 22   audio?

 23        A      No.

 24        Q      Was it a voice mail message?

 25        A      It was a personal message.

                                                                             163
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 91 of 192 Page ID #:3667




           EXHIBIT 29
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 92 of 192 Page ID #:3668




                           UNITED STATES DISTRICT COURT

                           CENTRAL DISTRICT OF CALIFORNIA

               ___________________________________________________

            OMAR ARNOLDO RIVERA MARTINEZ;            Case No:

            ISAAC ANTONIO LOPEZ CASTILLO;            5:18-cv-01125-R-GJS

            JOSUE VLADIMIR CORTEZ DIAZ;              Hon. Manuel L. Real

            JOSUE MATEO LEMUS CAMPOS;

            MARVIN JOSUE GRANDE RODRIGUEZ;

            ALEXANDER ANTONIO BURGOS MEJIA;

            LUIS PENA GARCIA;

            JULIO CESAR BARAHONA CORNEJO,

            as individuals,

                         Plaintiffs,

            vs.

            THE GEO GROUP, Inc., a Florida

            corporation; the CITY OF ADELANTO,

            a municipal entity; GEO LIEUTENANT

            DURAN, sued in her individual

            capacity; GEO LIEUTENANT DIAZ, sued

            in her individual capacity; GEO SERGEANT

            CAMPOS, sued in his individual capacity;

            SARAH JONES, sued in her individual

            Capacity; THE UNITED STATES OF AMERICA                     DEPONENT:

            and DOES 1-10, individuals,                         LUIS PENA GARCIA

                         Defendants.                       Taken: June 4, 2019
                                                                                    1
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 93 of 192 Page ID #:3669




   1   A    Yes.

   2   Q    And does this indicate that you received a detainee

   3        book in Spanish?

   4   A    It says that I saw a video.      You said a manual.     A

   5        manual is -- a handbook is in paper.

   6   Q    Okay.    Doesn't this document talk both about a manual

   7        and a video?

   8   A    Could you repeat it?     I don't understand.

   9   Q    Does this document reference both the video and the

  10        manual?

  11   A    No.     The video didn't have the rules.     Just about some

  12        rights, like the right to an attorney and things like

  13        that.

  14   Q    Do you see the line where you first have your initials?

  15   A    Yes.

  16   Q    Could you tell me what that line says?

  17   A    No.

  18   Q    Could you read that to me, that line where your

  19        initials are?

  20   A    One says:    I verify that I received the manual/handbook

  21        of ICE and GEO, but the manual was in English.

  22   Q    Did you ever request the manual in Spanish?

  23   A    No.     I had no idea what a handbook/manual was.

  24   Q    But you received the manual in English; is that

  25        correct?
                                                                                    20
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 94 of 192 Page ID #:3670




   1   Q    But did you ever give this to anyone else?

   2   A    Not that I remember.

   3   Q    So going back to what happened after breakfast, after

   4        the first officer pepper sprayed you --

   5   A    Yes.

   6   Q    -- what happened after that?

   7   A    As I said, more officers arrived, and they start

   8        submitting us -- subjugating us.

   9   Q    Sorry, what did you say happened?

  10   A    They started subjugating, pulling us, pushing us for us

  11        to get up from the table.      Another officer arrived in

  12        white that -- they were the superiors, and he arrived

  13        with another pepper gas tank, and he started spraying

  14        us as well.

  15   Q    Were you personally pepper sprayed by the second

  16        officer?

  17   A    I don't remember.     I really don't remember who sprayed

  18        me.

  19   Q    Do you claim you were injured by any of the officers

  20        who were pulling you from the table?

  21   A    Yes, but I cannot say it was this officer, because I

  22        was blinded by the pepper spray.       At that moment I

  23        couldn't distinguish who was -- I just felt the pulls,

  24        the pushes, and the blows.

  25   Q    While this was going on, could you see the other
                                                                                    45
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 95 of 192 Page ID #:3671




   1   Q    How so?

   2   A    I had marks in my body when they grabbed me, and when

   3        they pushed me against the wall, I banged my head.          And

   4        even when I was being taken outside, knowing that I

   5        couldn't see, in the hallway, they, once again, pushed

   6        me against the wall.

   7   Q    What areas did you have marks on your body?

   8   A    The head.    The face was red due to the spray.       I had

   9        scratches right here in the neck.       I had red here due

  10        to the blows in the ribs.

  11   Q    Anything else?

  12   A    That I remember, no.

  13   Q    Were you escorted out of the dorm by an officer?

  14                    MS. FLYNN:   Objection, vague.

  15                    THE WITNESS:    I wasn't escorted.     I was

  16        pushed.

  17   BY MS. STROTTMAN:

  18   Q    Were you pushed out of the dorm by an officer?

  19   A    Yes.

  20   Q    Where did they take you outside?

  21   A    To the patio or yard.

  22                    THE INTERPRETER:    The interpreter would like

  23        to say patio, slash, yard.

  24   BY MS. STROTTMAN:

  25   Q    How long were you out in the yard area?
                                                                                    47
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 96 of 192 Page ID #:3672




   1   A    Very briefly.     They were able to get the group of us

   2        out of there.     We were handcuffed and on the floor, and

   3        they opened another door and got the detainees out,

   4        because the smell of the pepper spray was very strong.

   5        And after that, we were separated from the group --

   6        from the other detainees, and we were placed in a

   7        smaller room.     A medic arrived there just to take our

   8        blood pressure --

   9                    THE INTERPRETER:    No, correction.     The

  10        interpreter wants to correct that.       Pulse.

  11   A    Then they took us to a smaller room that had showers,

  12        and they made some of the members of the group take

  13        showers with hot water.

  14   BY MS. STROTTMAN:

  15   Q    Did you take a shower?

  16   A    No, no.    I heard the scream from the others from the

  17        burn, and they said that we shouldn't take showers, the

  18        rest of us.     They started pushing us all, because they

  19        wanted us to take -- that we take the shower with the

  20        water, but we refused and started moving backwards.

  21                    After that, they took us to a room that was a

  22        little bit bigger, and we were there for a good -- for

  23        a long time handcuffed, and they started taking us

  24        little by little, and they started changing our

  25        uniform.    They gave us an orange uniform, and they said
                                                                                    48
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 97 of 192 Page ID #:3673




   1   BY MS. STROTTMAN:

   2   Q    What did you tell GEO during your disciplinary hearing?

   3   A    It wasn't a hearing.     It was an officer, and he arrived

   4        to make -- to ask me questions.       That's it.

   5   Q    And what questions did he ask you?

   6   A    I don't remember exactly.

   7   Q    Do you remember what you told this officer?

   8   A    I don't remember.

   9   Q    Do you recall telling the officer that your actions

  10        were wrong?

  11   A    What do you mean by wrong?

  12   Q    That you understood that you were breaking rules, but

  13        you were just trying to talk to someone?

  14                    MS. FLYNN:   Objection, argumentative.      Vague.

  15                    THE WITNESS:    We weren't following anybody,

  16        because nobody was giving us an order.        We talked among

  17        us, and we only wanted to talk.       After the aggression,

  18        we didn't know what was correct to say, because we were

  19        nervous, and if we -- if we were punished because we

  20        expressed ourselves, what will happen if we did it

  21        again?

  22   BY MS. STROTTMAN:

  23   Q    You received discipline?

  24                    MS. FLYNN:   Wait.   I didn't understand that.

  25
                                                                                    56
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 98 of 192 Page ID #:3674




   1   BY MS. STROTTMAN:

   2   Q    You received discipline from this incident; is that

   3        correct?

   4                    MS. FLYNN:   Objection, vague.

   5                    THE WITNESS:    Does discipline mean going to

   6        segregation?

   7   BY MS. STROTTMAN:

   8   Q    Well, you went to segregation; is that correct?

   9   A    Yes.

  10   Q    And they took away your commissary; is that correct?

  11   A    Yes, commissary.

  12   Q    How long were you restricted from commissary?

  13   A    Still they took us to the tanks.       The entire time we

  14        were in segregation.

  15   Q    How long was that?

  16   A    Ten days.

  17   Q    So you also had no contact visits for ten days; is that

  18        correct?

  19   A    Yes.

  20   Q    Did you receive any other form of punishment?

  21                    MS. FLYNN:   Objection, vague.

  22                    THE WITNESS:    Form of punishment like what?

  23   BY MS. STROTTMAN:

  24   Q    That's what I'm asking you.

  25   A    Like what kind of punishment?       They took the commissary
                                                                                    57
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 99 of 192 Page ID #:3675




   1        the days I spent there.      The yard they took me to was a

   2        cage, not a yard.     To talk to the attorneys -- they

   3        blocked the numbers for the attorneys.        We didn't have

   4        any freedoms -- the same freedoms to call.         We -- they

   5        will only lend you a phone for a shorter time.

   6   Q    Let's talk about your phone calls.       Can you describe

   7        the problems that you had with the phone calls after

   8        this?

   9   A    I tried to call my attorney, and the call would not go

  10        through.

  11   Q    What was the name of your attorney?

  12                    MS. FLYNN:   Objection, vague.

  13                    THE WITNESS:    That's with respect to my other

  14        case.

  15   BY MS. STROTTMAN:

  16   Q    I'm just trying to figure out the number that you claim

  17        was blocked.    Can you identify your attorney's name?

  18   A    They blocked several numbers, but the one that I called

  19        most frequently was my attorney, Mark.

  20   Q    So they blocked -- you claim they blocked your

  21        attorney's phone number?

  22   A    Yes, the numbers.

  23   Q    Who else's phone numbers did they block?

  24   A    Family.

  25   Q    Can you be specific which family members?
                                                                                    58
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 100 of 192 Page ID #:3676




   1   A     No.

   2   Q     Anyone else other than your attorney and family?

   3   A     No.    Those were the only numbers I called.

   4   Q     In one of your documents -- I can't remember if it was

   5         the Complaint, but it said that you had issues calling

   6         Alex Messing.

   7   A     That's another number they blocked.

   8   Q     Who is this person?

   9   A     Another attorney.

  10   Q     Who is Ramon?

  11   A     Another of the attorneys that were supporting us in the

  12         asylum cases.

  13   Q     Was this the first time you had problems contacting

  14         your attorney?

  15   A     Yes.

  16   Q     How do you know these phone calls were blocked?

  17   A     Because I made the phone call and it wouldn't go

  18         through.

  19   Q     So which phones were you calling from?

  20   A     The one that the GEO company has.

  21   Q     Was it in the segregation unit?

  22   A     Yes.   Also, when we were sent to the tanks, those were

  23         blocked.

  24                    MS. FLYNN:    When you're done with this

  25         section on phones, do you want to take a lunch break?
                                                                                     59
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 101 of 192 Page ID #:3677




   1   Q     Where were the phones that you would normally call your

   2         attorneys?

   3                     MS. FLYNN:   Objection, vague.

   4                     THE WITNESS:   In the tanks.    In the

   5         dormitory.

   6   BY MS. STROTTMAN:

   7   Q     When you refer to the tank, what does that mean?

   8   A     That's what they referred -- what they called the

   9         dormitories.

  10   Q     So after June 12, you claim that your phone calls were

  11         blocked to your attorneys; is that correct?

  12   A     Yes.

  13   Q     Were you calling from the same phones that you used

  14         before June 12?

  15   A     It's the same phone line.      Different dorms, but same

  16         line -- telephone line.

  17   Q     What's the call-out procedure to make a phone call at

  18         Adelanto?

  19   A     First, you have to punch in the number you have in the

  20         card or with the commissary number, then dial a pin,

  21         and then you dial the phone number.

  22   Q     Do you know if it's the same procedure when you're in

  23         administrative segregation?

  24   A     Yes.

  25   Q     Were you able to call anyone in administrative
                                                                                     63
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 102 of 192 Page ID #:3678




   1         segregation?

   2   A     No, not that I remember.

   3   Q     After you were in administrative segregation for ten

   4         days, you went back to your dorm; is that correct?

   5   A     I was returned to another dorm.

   6   Q     After you were returned to the other dorm, were you

   7         able to make any phone calls?

   8   A     Yes, but not to my attorneys.

   9   Q     So who were you able to speak to?

  10   A     When they arrive for visits, they gave me a different

  11         number.

  12   Q     Who came to visit?

  13   A     Mark.

  14   Q     Is Mark your attorney?

  15   A     Yes.

  16   Q     So when he came to visit, they gave you another number

  17         to call him?

  18   A     Yes, another phone number.

  19   Q     And you were able to reach him; is that correct?

  20   A     Yes, but it was a new number, not the number they had

  21         blocked.

  22   Q     So Mark gave you a new phone number to call; is that

  23         correct?

  24   A     Yes.

  25   Q     Were you able to call anyone other than Mark's new
                                                                                     64
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 103 of 192 Page ID #:3679




   1         phone number?

   2   A     Yes.

   3   Q     Who else were you able to call?

   4   A     Some of my family members.

   5   Q     Did you have problems with blocked phone calls?

   6                     MS. FLYNN:   Objection, vague.     Asked and

   7         answered.

   8                     THE WITNESS:   Yes.

   9   BY MS. STROTTMAN:

  10   Q     My question was how long did the problems with your

  11         blocked phone numbers last?

  12   A     The numbers that were blocked were never unblocked.

  13   Q     Did you complain to anyone about having issues calling

  14         your attorneys?

  15   A     I don't remember, but what I remember were some kites.

  16   Q     What was the last part?      You remember --

  17   A     I just remember we sent a kite.

  18   Q     What did your kite say?

  19   A     That I couldn't call those numbers.

  20                     MS. FLYNN:   Just for the record, there is a

  21         lot that -- you're cutting out, and we're reading your

  22         lips.

  23                     MS. STROTTMAN:    I'll speak louder and see if

  24         that helps at all.

  25                     MS. FLYNN:   Yes, let's try that.
                                                                                     65
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 104 of 192 Page ID #:3680




   1   Q     For example, do you have problems sleeping?

   2   A     Yes.

   3   Q     How frequently do you have problems sleeping because of

   4         this incident?

   5   A     Many, because I stay thinking about what happened.

   6   Q     Have you ever taken any medications for your emotional

   7         distress?

   8   A     As I said, I cannot self-medicate.

   9   Q     I'm not going to go into the details about when you

  10         were living in El Salvador, but do you have emotional

  11         distress from violence in El Salvador?

  12   A     No.    It's just that that is very different.      One is the

  13         fear to be detained again, and another is the fear to

  14         lose your life.

  15   Q     So the fear of losing your life, what is that from?

  16   A     From El Salvador.     But I came to this country trying

  17         not to be in fear and looking for freedom, and the

  18         first thing they do is to arrest me, and then they

  19         abuse the rights that I think I have here.        Like, the

  20         freedom of expression.

  21   Q     Do you believe the freedom of expression means that you

  22         did not have to follow the rules at Adelanto?

  23                     MS. FLYNN:   Objection, vague.     Argumentative.

  24                     THE WITNESS:   I am aware that you have to

  25         follow the rules, but if you don't know the rules, how
                                                                                     72
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 105 of 192 Page ID #:3681




   1   A     No, I treat them -- all of them the same.

   2   Q     You don't recall whose idea it was to go on a hunger

   3         strike on June 12?

   4                    MS. FLYNN:    Objection, asked and answered.

   5                    THE WITNESS:    No.

   6   BY MS. STROTTMAN:

   7   Q     Did anyone -- before June 12, did anyone express fears

   8         that a hunger strike could lead to punishment?

   9                    MS. FLYNN:    Objection, vague.

  10                    THE WITNESS:    No, nobody knew that we could

  11         be punished for expressing ourselves.

  12                    MS. STROTTMAN:     I think I'm almost done with

  13         my questions.    Judy, do you have any questions?

  14                    MS. TISHKOFF:    Yes, I have a few.     Do you

  15         want me to go ahead or --

  16                    MS. STROTTMAN:     Sure.

  17                            E X A M I N A T I O N

  18   BY MS. TISHKOFF:

  19   Q     Mr. Garcia, my name is Judy Tishkoff, and I represent

  20         Sarah Jones in this case.      Do you know who Sarah Jones

  21         is?

  22   A     No.

  23   Q     Do you remember -- strike that.

  24                    Do you remember a nurse taking your vital

  25         signs shortly after the incident occurred?
                                                                                     76
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 106 of 192 Page ID #:3682




           EXHIBIT 30
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 107 of 192 Page ID #:3683


                           UNITED STATES DISTRICT COURT

                           CENTRAL DISTRICT OF CALIFORNIA


         OMAR ARNOLDO RIVERA MARTINEZ;   )
         ISAAC ANTONIO LOPEZ CASTILLO;   )
         JOSUE VLADIMIR CORTEZ DIAZ;     )
         JOSUE MATEO LEMUS CAMPOS;       )
         MARVIN JOSUE GRANDE             )
         RODRIGUEZ; ALEXANDER ANTONIO    )
         BURGOS MEJIA; LUIS PENA         )
         GARCIA; JULIO CESAR BARAHONA    )
         CORNEJO, as individuals         )
                                         )
                           Plaintiffs,   )
                                         )
                  vs.                    )            CASE NO.
                                         )            5:18-cv-01125-R-GJS
         THE GEO GROUP, Inc., a          )
         Florida corporation; the        )
         CITY OF ADELANTO, a municipal   )
         entity; GEO LIEUTENANT DURAN,   )
         sued in her individual          )
         capacity; GEO LIEUTENANT        )
         DIAZ, sued in her individual    )
         capacity; GEO SERGEANT          )
         CAMPOS, sued in his             )
         individual capacity; SARAH      )
         JONES, sued in her individual   )
         capacity; THE UNITED STATES     )
         OF AMERICA, and DOES 1-10,      )
         individuals,                    )
                                         )
                           Defendants.   )
         ________________________________)




             WEBCAM DEPOSITION OF MARVIN JOSUE GRANDE RODRIGUEZ


                                         TAKEN ON

                                  THURSDAY, MAY 30, 2019



         KIMBERLY E. LEPINS, CSR NO. 9592, RPR
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 108 of 192 Page ID #:3684


     1         Q.    Did they listen to your heart?

     2         A.    Yes.

     3         Q.    Or your lungs?

     4         A.    Yes.

     5         Q.    Did they weigh you?

     6         A.    Yes.

     7         Q.    And they gave you clothes?

     8         A.    Yes.

     9         Q.    Did they tell you about rules?

    10               MS. FLYNN:     Objection, vague.

    11               THE WITNESS:      No, it was in a book that they

    12   provided the rules.

    13   BY MS. COLEMAN:

    14         Q.    They gave you a book about rules?

    15         A.    Yes.

    16         Q.    In English or Spanish?

    17         A.    It was in English.

    18         Q.    Did they give it to you in Spanish also?

    19         A.    As I recall, they didn't have it in Spanish.                 I

    20   was told that I was going to be given one in Spanish

    21   afterwards but it never happened.

    22         Q.    Did you ever read anyone else's book in

    23   Spanish?

    24         A.    No.

    25         Q.    I'm going to mark as Exhibit 1 the Detention


                                                                             20
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 109 of 192 Page ID #:3685


     1         A.    No.

     2         Q.    Did you take a tray with food?

     3         A.    Yes.   And then we returned it but we did not

     4   touch the food.

     5         Q.    Why did you take a tray?

     6         A.    Because we had all lined up.             The officer would

     7   come and wake us up.         When he would see us laying there,

     8   he would get us up and have us all stand up in line.

     9         Q.    But you could refuse to take the food, right?

    10         A.    Correct, we just took it and set it down on the

    11   table.

    12         Q.    Why did you take the food?

    13         A.    I don't know.

    14         Q.    Had you decided to do a hunger strike before

    15   the breakfast?

    16         A.    Correct.

    17         Q.    So you could have told him we're not eating,

    18   right?

    19               MS. FLYNN:     Objection.

    20               THE WITNESS:      Correct, but we couldn't

    21   communicate with the officer.

    22   BY MS. COLEMAN:

    23         Q.    Isn't no the same in English and Spanish?

    24               MS. FLYNN:     Objection, argumentative.

    25               THE WITNESS:      Yes, I understand, but I decided


                                                                             86
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 110 of 192 Page ID #:3686


     1   to take it but not eat it.

     2   BY MS. COLEMAN:

     3         Q.    And everyone else did the same?

     4               MS. FLYNN:     Objection, vague.

     5               THE WITNESS:      I don't remember.        I just

     6   remember what I did.

     7   BY MS. COLEMAN:

     8         Q.    Had you talked with the -- with the other

     9   compatriots the night before about doing a hunger strike

    10   with all of you?

    11         A.    Yes.

    12         Q.    And what was the plan?

    13         A.    To speak to -- to an officer and expose --

    14   explain to him the things that we were -- our concerns,

    15   one of the superior officers.

    16         Q.    Had you decided how many days you would do the

    17   strike?

    18         A.    Three days.

    19         Q.    You decided that the night before?

    20         A.    Based on what we had seen and what was going

    21   on, yes.

    22         Q.    When was this letter given to an official?               And

    23   I'm referring to Exhibit 4.

    24         A.    This was on the day of the incident, in the

    25   morning.


                                                                             87
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 111 of 192 Page ID #:3687


     1               THE WITNESS:      I don't remember that too well.

     2   They would just say it was time to pick up the plates.

     3   I don't know how long it would take.

     4   BY MS. COLEMAN:

     5         Q.    You don't know how long it would take for what?

     6         A.    For breakfast.       Usually my calculation or

     7   estimate was that it was 15 or 20 minutes after picking

     8   up the plates.

     9         Q.    Okay.

    10               And that morning, did you put your plate away?

    11         A.    No.

    12         Q.    You stayed at the table with your plate?

    13         A.    I returned it.

    14         Q.    The plate?

    15         A.    Yes, I just took it and I put it separately on

    16   another table apart.         I didn't have breakfast.

    17         Q.    I understand you didn't eat.             What did you do

    18   with the plate?

    19         A.    I returned it to the officer.

    20         Q.    And then you sat back down at the table?

    21         A.    Yes.

    22         Q.    And normally after that time that you returned

    23   the plate, you had 15 or 20 minutes before count, right?

    24         A.    That was my estimate.         I don't actually know

    25   how much time it was but that's how much I would


                                                                             91
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 112 of 192 Page ID #:3688


     1         Q.    Aren't there eight plaintiffs?              There's eight

     2   people here, correct?

     3         A.    I suppose.

     4         Q.    Who is the other person that is not listed

     5   there?

     6         A.    Those of us that were left.              At the beginning

     7   there were nine of us, but then one of them was deported

     8   so that left eight of us there.

     9         Q.    That left eight of you in the lawsuit?

    10         A.    Yes.   I never knew the name of the other -- of

    11   the other participant.

    12         Q.    And the nine of you decided the night before

    13   not to go back to your bed for count?

    14         A.    I don't remember too well.           I think so.

    15         Q.    And you had decided to do a hunger strike for

    16   three days?

    17         A.    Correct.

    18         Q.    Since you knew that when the officer yelled for

    19   count, that was an order, did you know that there would

    20   be consequences for not obeying the order?

    21               MS. FLYNN:     Objection, vague, compound, calls

    22   for speculation.

    23               THE WITNESS:      Could you please repeat the

    24   question.

    25


                                                                             94
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 113 of 192 Page ID #:3689


     1   BY MS. COLEMAN:

     2           Q.     Did you know that you would be in trouble for

     3   not going back to your bed for count?

     4                  MS. FLYNN:     Objection, vague, calls for

     5   speculation.

     6                  THE WITNESS:     I just had an idea; I didn't know

     7   much.

     8   BY MS. COLEMAN:

     9           Q.     Did you tell the lady who came or any other --

    10   or any officers that you were not going to return to

    11   your bunk?

    12           A.     I never really spoke to the officers the whole

    13   time.        It was always the African who would translate,

    14   the one who would speak Spanish to the officers.

    15           Q.     Was he going to participate in the strike, too,

    16   or just translate?

    17           A.     No, just translate.

    18           Q.     Do you -- is it your -- do you believe that the

    19   African man told any officer or the sergeant who came

    20   that you guys would not be returning to your beds?

    21                  MS. FLYNN:     Objection, calls for speculation.

    22                  THE WITNESS:     Well, I think so.

    23   BY MS. COLEMAN:

    24           Q.     Why -- why do you think so?

    25           A.     Well, because they just returned him to his bed


                                                                             95
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 114 of 192 Page ID #:3690


     1   and they left us there in a day room.

     2         Q.    Did you hear anyone tell the officers or the

     3   sergeant why you weren't going back to your bed?

     4         A.    According to what the African told them, is

     5   because we were going to start a hunger strike and

     6   because we wanted to speak to one of the superior agents

     7   to present our complaints to that person.

     8         Q.    Did you hear any officers telling you to go to

     9   your bed for count?

    10         A.    Yes.

    11         Q.    And you chose to ignore those commands, right?

    12               MS. FLYNN:     Objection, argumentative.

    13               THE WITNESS:      Yes, due to the reason that we

    14   wanted to speak to a superior or a sergeant.

    15   BY MS. COLEMAN:

    16         Q.    What happened next?

    17         A.    The officer used his radio.              I imagine that

    18   that's when he called the lady and a bunch of guards

    19   appeared.

    20         Q.    Did the lady that you described as mad show up

    21   before the other officers?

    22               MS. FLYNN:     Objection, vague.

    23               THE WITNESS:      They showed up almost at about

    24   the same time.

    25


                                                                               96
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 115 of 192 Page ID #:3691


   1          A     Uh-huh.

   2          Q     Okay.

   3          A     "Reyes, restraints, helping to pull detainees

   4     apart."

   5          Q     Okay.

   6          A     And then they were in violation -- the

   7     detainees were -- it just says "Violation 213, engaging

   8     or inciting a group demonstration."

   9          Q     I believe it looks like "engaging in or

  10     inciting a group demonstration."

  11          A     Uh-huh.

  12          Q     Okay.     The box below it, where it says "Staff

  13     Injuries," there's an X next to No.                 Did you place that

  14     X?

  15                MS. AGUADO:     If you know.

  16                THE WITNESS:        I don't recall.

  17     BY MS. STEINBACK:

  18          Q     Okay.     And the box below that, it looks like

  19     you highlighted everything.           Could you also just read

  20     literally what you wrote there into --

  21          A     Okay.     Well --

  22          Q     -- the record.

  23          A     -- except for this part.            I didn't write that.

  24          Q     Okay.

  25          A     It just says, "Detention Officer A. Reyes, OC

                                                                      Page 109

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 116 of 192 Page ID #:3692


     1   correct?

     2         A.    Correct.     They set me on my feet; they pushed

     3   me again, and that's when I hit against the wall.                 Then

     4   they had me laying down.

     5         Q.    So your face hit the wall twice and then you

     6   laid down?

     7         A.    Correct.

     8         Q.    Were you bleeding?

     9         A.    No.

    10         Q.    How did you get down to the ground?

    11         A.    The officers demanded that I lay down.

    12         Q.    And you were able to get down?

    13         A.    Yes, but they helped me.          They pushed me and

    14   then they set me -- they set me into a flat position on

    15   the ground.

    16         Q.    Were you still handcuffed?

    17         A.    Correct.

    18         Q.    Did they give you any commands?

    19         A.    No.   There were officers that remained there

    20   watching us to make sure that none of us got up or

    21   anything.

    22         Q.    I'm sorry, were you handcuffed or no?

    23         A.    Yes, I was handcuffed.

    24         Q.    Did they loosen the handcuffs?

    25         A.    No.


                                                                             110
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 117 of 192 Page ID #:3693


     1         Q.    For medical?

     2         A.    Yes, they came -- I don't know if it was for

     3   medical, but they came and took our blood pressure and

     4   to take note of the blows and the scratches that we had.

     5         Q.    Did you see medical staff?

     6         A.    Yes, a nurse that took our blood pressure and

     7   our names.

     8         Q.    Do you know the name of the nurse?

     9         A.    No.

    10         Q.    Male or female?

    11         A.    Female.

    12         Q.    Did she do anything else with you?

    13         A.    I don't know if that's the same nurse that took

    14   me to the showers but after that, we were taken to the

    15   showers where we were bathed with hot water.                When they

    16   were bathing us, I fainted because of the -- the gas and

    17   the heat of the water.         It was far too much for me.

    18         Q.    Were you handcuffed while you were in the

    19   shower?

    20         A.    I was handcuffed the whole time.

    21         Q.    So you couldn't adjust the water yourself?

    22         A.    No.

    23         Q.    Before you were brought to the shower, were you

    24   medically examined?

    25               MS. FLYNN:     Objection, vague.


                                                                             112
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 118 of 192 Page ID #:3694


     1                THE WITNESS:     I don't remember if it was at the

     2   beginning or if it was after the shower but I was --

     3   what I remember is that I fainted in the shower because

     4   the gas wouldn't let me breathe.

     5   BY MS. COLEMAN:

     6           Q.   What happened after the shower?

     7           A.   After the shower, we were again taken to the

     8   room where we were waiting to be transferred to

     9   segregation, I think, or some other place.               I don't

    10   know.

    11           Q.   Were you seen by medical there?

    12                MS. FLYNN:     Objection, vague.

    13                THE WITNESS:     Before we were taken out of the

    14   unit where everything happened, we were seen by medical.

    15   BY MS. COLEMAN:

    16           Q.   Was that a nurse or doctor that saw you?

    17                MS. FLYNN:     Objection, calls for speculation.

    18                THE WITNESS:     I think it was the same woman who

    19   took me to the shower.

    20   BY MS. COLEMAN:

    21           Q.   And you thought she was a nurse before, right?

    22           A.   I suppose, yes.

    23           Q.   And what did she do after the shower?

    24           A.   She took my blood pressure again.           They

    25   re-examined the -- behind my ears.             I was evaluated for


                                                                             113
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 119 of 192 Page ID #:3695


   1          A     No, ma'am.

   2          Q     So why is there a watch commander?

   3          A     That's just what they call us, the watch

   4     commanders.       They call all the lieutenants watch

   5     commanders.

   6          Q     Okay.     So it's interchangeable?

   7          A     Yes.

   8          Q     Okay.     So when you said you spoke with a watch

   9     commander on June 12th, was that the lieutenant who

  10     replaced you for --

  11          A     Yes, ma'am.

  12          Q     -- second shift?

  13                Thank you.     You've got to let her finish.

  14                MS. AGUADO:     Can we take a short break?

  15                MS. STEINBACK:       Sure.

  16                (Recess was taken from 1:25 p.m. to 2:05 p.m.)

  17                MS. STEINBACK:       Back on the record.

  18     BY MS. STEINBACK:

  19          Q     Ms. Diaz, during the break, did you review any

  20     documents?

  21          A     No.

  22          Q     Did you have any conversations other than those

  23     with your attorney?

  24          A     No.

  25          Q     Before the break, we were talking about the

                                                                  Page 130

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 120 of 192 Page ID #:3696


     1   worse manner.

     2   BY MS. COLEMAN:

     3         Q.    At 6:34:52, we see the woman with the pepper

     4   spray walking away, right?

     5               MS. FLYNN:     Objection, vague.

     6               THE WITNESS:      I don't know.          Maybe, could be;

     7   could not.      I don't know what her intentions were.

     8   BY MS. COLEMAN:

     9         Q.    Okay.    If we rewind to 6:34:01, she's standing

    10   between the two tables, looks like, with a pepper spray

    11   in her hand, right?

    12         A.    I'm not able to make out if that's spray or if

    13   that's some other device.

    14         Q.    Is that the angry woman in white walking

    15   around?

    16         A.    Correct.

    17         Q.    So now at 6:34:47 on the video, she's four

    18   tables away from you with your back to your table,

    19   right?

    20         A.    Correct.

    21         Q.    So at that time, couldn't you have gotten up

    22   from your table and walked back to your bed?

    23               MS. FLYNN:     Objection, vague, calls for

    24   speculation, lacks foundation, argumentative.

    25               THE WITNESS:      The truth is I couldn't tell you


                                                                             141
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 121 of 192 Page ID #:3697


     1   for the same reason.         I don't know if the officers might

     2   act against me.       I don't know how they could act or how

     3   they would have acted in that moment, if they were to

     4   consider that I was a danger were I to get up at that

     5   moment or not.

     6         Q.    Were they giving you any orders?

     7         A.    I didn't hear any orders.          They just let the

     8   angry lady in white handle the problem.

     9         Q.    Did you understand that they just wanted you to

    10   go back to your beds and wait for count?

    11               MS. FLYNN:     Objection, vague, compound, calls

    12   for speculation.

    13               THE WITNESS:      I understand the question but

    14   like I said, I don't know how they would have acted at

    15   the moment were we to have gotten up.

    16   BY MS. COLEMAN:

    17         Q.    Why do you think that they would have perceived

    18   you as a threat?

    19         A.    Because it was a very tense moment and any of

    20   them could have imagined that we may -- could have acted

    21   in a manner that was something against them.

    22         Q.    Are you speculating?

    23         A.    No, I'm just --

    24         Q.    But you don't know?

    25         A.    I'm just imagining what could have happened at


                                                                             142
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 122 of 192 Page ID #:3698


     1   that moment.

     2         Q.    You don't know what was in their minds, right?

     3               MS. FLYNN:     Objection, argumentative.

     4               THE WITNESS:      Correct.     I couldn't read their

     5   minds but, however, it was a very tense environment.

     6   One as well as the other could both expect the worse;

     7   however we remained passive the whole time.

     8   BY MS. COLEMAN:

     9         Q.    But you locked arms, right?

    10               MS. FLYNN:     Objection, argumentative.

    11               THE WITNESS:      Yes, when they started using

    12   force.

    13   BY MS. COLEMAN:

    14         Q.    Didn't you lock arms before they tried to pull

    15   you out from the table?

    16         A.    I don't recall.

    17         Q.    You knew it was time for count, right?

    18               MS. FLYNN:     Objection, argumentative.

    19               THE WITNESS:      Yes.

    20   BY MS. COLEMAN:

    21         Q.    When these officers were walking around, were

    22   they giving any orders?

    23         A.    I don't know.      The truth is, I don't know.

    24   They were speaking to each other amongst themselves.

    25         Q.    At 6:37:06, it looks like there's a few of them


                                                                             143
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 123 of 192 Page ID #:3699


     1   at your table, right?

     2         A.    Correct.

     3         Q.    Were they saying anything to you?

     4         A.    I don't know what they were saying.

     5         Q.    At the end of the table between the first and

     6   second table, was that a supervisor at 6:37:19?

     7               MS. FLYNN:     Objection, calls for speculation.

     8               THE WITNESS:      I don't know.          It looks like an

     9   officer.

    10   BY MS. COLEMAN:

    11         Q.    He was trying to talk to you guys; do you

    12   remember that?

    13               MS. FLYNN:     Objection, calls for speculation.

    14               THE WITNESS:      Regarding that, they were

    15   speaking to us in English the whole time.                 I was never

    16   able to understand what they were saying.                 Since I speak

    17   very little English, I was never able to understand them

    18   and they speak very quickly.

    19   BY MS. COLEMAN:

    20         Q.    You didn't hear any words like count?

    21         A.    Not at that moment.

    22         Q.    At 6:38:12 here on the video, it looks like the

    23   officers are kind of around your table?

    24               MS. FLYNN:     Objection, vague.

    25               THE WITNESS:      From --


                                                                             144
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 124 of 192 Page ID #:3700


     1         Q.    Do you know who that person is who is being

     2   restrained by two officers and then looks like the

     3   sergeant in the white blouse that is right next to them?

     4         A.    No.

     5         Q.    And we're -- just for the record, we're at

     6   6:39:07.

     7         A.    The truth is, I don't know who they might be.

     8   What's more, I don't know what happened at what times on

     9   the video since I didn't have a watch to check what was

    10   happening.

    11         Q.    At 6:39:33, are you still in the room?

    12         A.    No.   By that time, according to the video, they

    13   had already taken me away.

    14         Q.    Do you recognize any of the people standing on

    15   the second tier?

    16         A.    No.   Most of them are from an African origin.

    17   I don't know them.        I -- I wasn't there for too long.

    18         Q.    Then on the floor we see the woman with the

    19   white blouse standing, right?

    20         A.    Correct.

    21         Q.    Do you know the other people standing, are they

    22   officers?

    23         A.    I don't know the name of any of the officers

    24   nor the faces.       Aside from that, you can't manage to

    25   make it out.      I don't know.


                                                                             146
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 125 of 192 Page ID #:3701


   1          Q     Were you in pain during that time?

   2          A     The tingling, yes.         Pain, yes.

   3          Q     Did you -- on that day, did you have any cuts

   4     on your face?

   5          A     No.

   6          Q     Did you experience any coughing as a result of

   7     the OC spray?

   8          A     Just -- I would say a little bit.            It wasn't a

   9     lot for me.      So it wasn't that bad for me when I got

  10     sprayed.

  11          Q     Were there other people that it was worse for

  12     who were in your group?

  13                MS. AGUADO:     Calls for speculation.

  14                THE WITNESS:      I don't know that because once I

  15     got sprayed, I was done.         So everybody else that was in

  16     that group, I don't know how they reacted to the spray.

  17     BY MS. STEINBACK:

  18          Q     And when you said that they flushed your eyes

  19     with water, was it cold water?             Hot water?

  20          A     Cold water.

  21          Q     Did they do anything else to decontaminate your

  22     face?

  23          A     No.    Just cold water, and then we sat in front

  24     of fans until the stinging sensation went away.

  25          Q     Did sitting in front of a fan help relieve the

                                                                   Page 152

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 126 of 192 Page ID #:3702


   1     pain?

   2          A      Temporary.

   3          Q      How long did the pain last for you?

   4          A      Well, for me, as long as I didn't put my face

   5     back in water again, I was okay.               When I got home that

   6     night and got up and took a shower again, it activated

   7     the spray again.      The stinging of the spray in my eyes.

   8          Q      When you took the shower, was it hot water or

   9     cold water?

  10          A      Cold water.

  11          Q      So even cold water activated --

  12          A      Yes, ma'am.

  13          Q      How long did that go on for?

  14          A      I'm going to say probably -- just probably till

  15     the end of that next day.

  16          Q      Did you do anything else -- and by that, I

  17     mean, use creams, any other manner of decontamination

  18     between the time that you were sprayed and when the pain

  19     went away?

  20          A      No, ma'am.

  21          Q      Other than what you've described, did you

  22     receive any other training on how to use OC spray at

  23     Adelanto?

  24          A      No, ma'am.

  25          Q      Did you -- other than going through

                                                                    Page 153

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 127 of 192 Page ID #:3703


     1   everything got cleared up.

     2         Q.    What were they trying to clear up?

     3               MS. FLYNN:     Objection, vague, calls for

     4   speculation.

     5   BY MS. COLEMAN:

     6         Q.    If you know.

     7         A.    I don't have knowledge as to what they were

     8   investigating but the officer in charge, I remember her

     9   words clearly.       When she told me that it hadn't been

    10   our -- she was accepting her fault in the matter but

    11   also saying that we had also been wrong.

    12         Q.    And who was that?

    13         A.    She introduced herself as Officer Duran.              And

    14   her words were clear.         She mentioned, I know that we did

    15   not act in a correct manner but you did not comply with

    16   an order.     That's why we're expecting you to be in here

    17   between one to two weeks.          Those were her words.

    18         Q.    In Spanish?

    19         A.    Correct.

    20         Q.    I handed you earlier Exhibit 3.            Can you turn

    21   to page 2801.

    22         A.    (Witness complies.)

    23               Correct.

    24         Q.    Is that your signature?

    25         A.    Yes.


                                                                             154
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 128 of 192 Page ID #:3704


     1   wanted to sign anything, then my signature wouldn't be

     2   on here.

     3               MS. FLYNN:     By here, he's referring to the

     4   previous page, 2801.

     5               THE WITNESS:      Correct.

     6   BY MS. COLEMAN:

     7         Q.    And you signed page 2801?

     8         A.    Correct, I don't recall the other one.

     9         Q.    Did you have a hearing?

    10               MS. FLYNN:     Objection, vague.

    11               THE WITNESS:      Hearing for what?        I don't

    12   understand that question.

    13   BY MS. COLEMAN:

    14         Q.    Did you have a hearing to determine if you had

    15   engaged in or incited a group demonstration?

    16         A.    I don't remember that hearing.

    17         Q.    While you were in segregation, you were still

    18   being -- you were still able to take showers every day,

    19   right?

    20         A.    Correct, but due to the chemicals in the gas, I

    21   was not able to take the shower.             I wasn't able to

    22   breathe.     I couldn't take my shower.

    23         Q.    For how many days?

    24         A.    I don't recall, but over two weeks went by.               I

    25   would shower but not in the affected areas.


                                                                             157
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 129 of 192 Page ID #:3705


     1           Q.     What were the affected areas?

     2           A.     From my belly button to my head.

     3           Q.     How was your -- how was your torso affected by

     4   pepper spray?

     5                  MS. FLYNN:     Objection, vague.

     6                  THE WITNESS:     As I said at the beginning, when

     7   they first took me to shower, that's when the spray came

     8   down to the lower parts of -- to the other parts of my

     9   body.

    10                  MS. FLYNN:     I don't know if you know that they

    11   were in their jail clothes which had the pepper spray on

    12   them.        They were washed in their clothes when they took

    13   their showers.

    14                  THE WITNESS:     We did have our uniforms on.         In

    15   fact, when they transferred us to the segregation unit,

    16   but the white shirt that we had on all the time was

    17   soaked with the pepper spray, and so that's what caused

    18   it to go all the way inside.

    19                  My neck area, my ears, my arms, they turned

    20   white and swollen due to the chemicals.

    21                  We requested medical assistance, some kind of

    22   cream, some kind of painkiller.

    23                  MS. FLYNN:     I want to clarify the

    24   interpretation.        Can you ask him again what color his

    25   skin turned.


                                                                             158
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 130 of 192 Page ID #:3706


     1   from your viewpoint.

     2         A.    Correct.     I mentioned this previously, before

     3   watching the video.        I did mention that I received

     4   pepper spray.        I didn't mention how many times.           But I

     5   do know at that moment what was mainly affected was my

     6   arms, my face, and my head.

     7               Due to the fact that I was under the effects of

     8   gas, I was not able to notice that my shirt was full of

     9   the gas.

    10         Q.    When you got -- was there anywhere else you

    11   were sprayed?

    12         A.    No.

    13         Q.    Okay.     So then you were brought to the shower.

    14   Were your clothes taken off?

    15         A.    No.     I was handcuffed with the same uniform,

    16   black and blue color uniform.

    17         Q.    And what happened when you were put in the

    18   shower?

    19         A.    With the water, the smell of the gas

    20   intensified and that caused me to faint.               I forgot to

    21   mention in that part that the shower area was very

    22   small.

    23               At the moment I fainted, I remember that I hit

    24   my head against the wall.          And I'm able to remember that

    25   I felt the hands of the nurse or the officer that took


                                                                             162
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 131 of 192 Page ID #:3707


     1   me there that held me and tried to get me up when I

     2   fainted.

     3         Q.    How do you know you hit your head on the wall

     4   when you fainted?

     5         A.    After that, I felt the sudden pain and kind of

     6   like a small bump to the back of my head.

     7         Q.    Was it bleeding?

     8         A.    No.

     9         Q.    When were you able to get out of those clothes?

    10         A.    After I was taken out of the shower, we were

    11   transferred from the room from which we were going to be

    12   taken to another zone.

    13               After that, I remember that we were asked to

    14   change clothes, change our clothes.              We were given some

    15   orange-colored clothing.

    16               I also remember that they wanted us to change

    17   our clothes with our handcuffs on.             After that, another

    18   officer wearing a white shirt came in and he was able

    19   to -- to check our handcuffs, and he was able to notice

    20   the marks on our wrists, which were very red.                And he's

    21   the one that made our handcuffs more comfortable before

    22   transferring us to the next place.

    23               And he removed our handcuffs so that we could

    24   change and then he put them back on.

    25         Q.    So that's when you were able to change?


                                                                             163
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 132 of 192 Page ID #:3708


   1     that deposition about my job.

   2          Q      Okay.    So you read it after the incident and

   3     then again while you were on paid leave?

   4          A      Yes, ma'am.

   5          Q      Okay.    And when you read those policies, did

   6     you, in fact, see that you had violated a written

   7     policy?

   8          A      No.

   9          Q      Did you consider contesting your firing?

  10                 MS. AGUADO:     I'm not really sure how that's

  11     relevant.

  12                 But you can answer yes or no or if you haven't

  13     decided yet.

  14                 THE WITNESS:      Unknown at this time.

  15     BY MS. STEINBACK:

  16          Q      Okay.    Did you have any responsibility for the

  17     handling of detainee grievances in your capacity as

  18     lieutenant?

  19          A      No.

  20          Q      Did you ever have occasion to see detainee

  21     grievances while you worked at Adelanto?

  22          A      A few.

  23          Q      Under what circumstances did you see those

  24     grievances?

  25          A      When the grievance coordinator would come in

                                                                  Page 171

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 133 of 192 Page ID #:3709


   1     and explain to me that one of the officers had done

   2     something, and then they just brought it in, pretty much

   3     let me know what the grievance was, and then -- then the

   4     grievance coordinator would talk to that detainee, and

   5     then they would try to get it dropped.               Because some of

   6     the grievances were frivolous grievances from the

   7     detainee.

   8          Q      So the grievance coordinator, to your

   9     knowledge, would go to the detainee to see if they would

  10     drop the grievance?

  11          A      Yes, ma'am.

  12          Q      In June of 2017, who was the grievance

  13     coordinator, if you remember?

  14          A      Ms. Woelke.     I don't remember her first name,

  15     but it's Ms. Woelke.        I think it's W-o-e-l-k-e,

  16     Ms. Woelke.

  17          Q      While you were working at Adelanto up to and

  18     including the time of the incident, did you ever hear

  19     any detainee complaints about the food at Adelanto?

  20          A      Yes.

  21          Q      What complaints did you hear?

  22          A      The food wasn't good.           That's pretty much what

  23     they said, the food wasn't good.               From reading this

  24     report, our staff used to eat the food there too.

  25          Q      So your staff ate the same food as the --

                                                                    Page 172

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 134 of 192 Page ID #:3710


   1          Q     In -- on June 12th of 2017, to your knowledge,

   2     were there zip ties in central control?

   3          A     Not to my knowledge.          I think the only time we

   4     had zip ties were -- they were in our medical bags when

   5     we would transport detainees out to the hospitals.              But

   6     they weren't inside -- like I said, the detainees didn't

   7     have -- they didn't have access to that area at all, to

   8     even go up that far into the institution.

   9          Q     Where is central command with respect to the

  10     day room that was --

  11          A     At the front of the institution.

  12          Q     How far is that?

  13          A     It's -- let's see.         You come in -- central

  14     controls were in the very front, in the very front.              So

  15     they are nowhere near the housing units.             They're up in

  16     the very front when you first walk in.

  17          Q     How long would it take to walk from central

  18     control to the -- to the East housing units?

  19          A     Walking, probably about 10, 15 minutes.

  20     Running, probably a lot faster.             Yeah, about -- probably

  21     five minutes, if they're running, to get to the central

  22     control for any equipment.

  23          Q     In watching the video, it looks like there are

  24     windows on sort of what looks like maybe a second floor

  25     overlooking a day room.         Do you know what I'm talking

                                                                  Page 176

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 135 of 192 Page ID #:3711


     1                      REPORTER'S COPY CERTIFICATE

     2

     3

     4               I, KIMBERLY E. LEPINS, Certified Shorthand

     5   Reporter for the State of California, hereby certify:

     6               THAT the foregoing is a true and correct copy

     7   of the original record of the testimony given by the

     8   witness and of all objections made at the time of the

     9   examination, to the best of my ability.

    10               I FURTHER CERTIFY that I am in no way

    11   interested in the outcome of said action.

    12               IN WITNESS WHEREOF, I have hereunto subscribed

    13   my hand this 2nd day of June, 2019.

    14

    15

    16
                                       _______________________________
    17                                 KIMBERLY E. LEPINS
                                       Certified Shorthand Reporter
    18                                 Certificate No. 9592

    19

    20

    21

    22

    23

    24

    25


                                                                             186
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 136 of 192 Page ID #:3712




           EXHIBIT 31
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 137 of 192 Page ID #:3713




     Device name   :   DVR- 670- 16A000    Date and time   :   6.;1212017 6:30:51 AM (GMT -07:00)
     MAC address   :   00:00:00:00:00:00   Events          : None
     Camera name   :   East -2 -C -1       Image size      :   704 (h) x 480 (y)



                                                                                                     EXHIBIT 2
                                                                                                    WIT: Rebecca Jindi
                                                                                                    DATE: 6/14/2019
                                                                                                     G. flvn;cki CSR No. 13481
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 138 of 192 Page ID #:3714




           EXHIBIT 32
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 139 of 192 Page ID #:3715
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 140 of 192 Page ID #:3716
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 141 of 192 Page ID #:3717
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 142 of 192 Page ID #:3718
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 143 of 192 Page ID #:3719




           EXHIBIT 33
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 144 of 192 Page ID #:3720
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 145 of 192 Page ID #:3721
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 146 of 192 Page ID #:3722
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 147 of 192 Page ID #:3723
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 148 of 192 Page ID #:3724
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 149 of 192 Page ID #:3725




           EXHIBIT 34
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 150 of 192 Page ID #:3726
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 151 of 192 Page ID #:3727
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 152 of 192 Page ID #:3728
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 153 of 192 Page ID #:3729
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 154 of 192 Page ID #:3730
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 155 of 192 Page ID #:3731




           EXHIBIT 35
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 156 of 192 Page ID #:3732
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 157 of 192 Page ID #:3733
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 158 of 192 Page ID #:3734
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 159 of 192 Page ID #:3735
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 160 of 192 Page ID #:3736
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 161 of 192 Page ID #:3737




           EXHIBIT 36
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 162 of 192 Page ID #:3738
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 163 of 192 Page ID #:3739
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 164 of 192 Page ID #:3740
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 165 of 192 Page ID #:3741
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 166 of 192 Page ID #:3742
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 167 of 192 Page ID #:3743




           EXHIBIT 37
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 168 of 192 Page ID #:3744
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 169 of 192 Page ID #:3745
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 170 of 192 Page ID #:3746
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 171 of 192 Page ID #:3747
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 172 of 192 Page ID #:3748




           EXHIBIT 38
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 173 of 192 Page ID #:3749
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 174 of 192 Page ID #:3750
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 175 of 192 Page ID #:3751
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 176 of 192 Page ID #:3752
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 177 of 192 Page ID #:3753
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 178 of 192 Page ID #:3754




           EXHIBIT 39
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 179 of 192 Page ID #:3755
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 180 of 192 Page ID #:3756
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 181 of 192 Page ID #:3757
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 182 of 192 Page ID #:3758
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 183 of 192 Page ID #:3759
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 184 of 192 Page ID #:3760




           EXHIBIT 40
         Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 185 of 192 Page ID #:3761


                     1   Susan E. Coleman              BN 171832 )                        EGE fiVtr
                         E-mail:            bwsl aw.com
                     2   Kristina Doan            SBN 268 1 88)
                                                      com
                                                                                               JUL   | 2 2019 D
                     a
                         E-mail:
                     J   Carmen M.            BN 291941 )
                         E-mail:                   .com
                     4   B                    & SORENSEN , LLP
                         444       Flower Street, Suite 2400
                     5   Los Anseles. CA 9007t-2953
                         Tel: 21i.236.0600 Fax: 2t3.236.2700
                     6
                         Attornevs for Defendants
                     7   TFTE GEO GROI.]P, INC., DIAZ, CAMPOS, CITY
                         OF ADELANTO and DURAN
                     8

                     9                                  LTNITED STATES DISTRICT COURT

                  10                                   CENTRAL DISTRICT OF CALIFORNIA
                  11

                  t2     OMAR ARNOLDO RIVERA                                  Case No.   5:I   8-cv-01 125-R-GJS
                         MARTINEZ: ISAAC ANTONIO
                  13     LOPEZ CASTILLO; JOSUE                                DEFENDANT GEO GROUP, INC.'S
                         VLADIMIR CORTEZ DTAZ; JOSUE                          SUPPLEMENTAL RESPONSES TO
                  t4     MATEO LEMUS CAMPOS;                                  PLAINTIFFS' REQUEST FOR
                         MARVIN JOSUE GRANDE                                  PRODUCTION OF DOCUMENTS,
                  15     RODRIGUEZ: ALEXANDER                                 SET FOUR
                         ANTONIO BURGOS MEJIA; LUIS
                  T6     PENA GARCIA; JULIO CESAR                             Judge:      Honorable R. Gary Klausner
                         BARAHONA CORNEJO, as
                  17     individuals,
                  18                              Plaintiffs,
                  t9     V

                  20     TT{E GEO GRO tIP, Inc., a Florida
                         corporation; the CITY OF
                  21     ADELANTO, a
                         LIEUTENANT
                  22     individual
                  23     individual
                         SERG                               sued in his
                  24     individual  ac                         JONES,
                         sued in her                             TI{E
                  25     LINITED STATES                          CA;
                         and DOES 1-10, individuals,
                  26
                                                  Defendants.
                  27

                  28
BURKE, WILLIAMS      &                                                                                   5:18-CV-01125-R-GJS
 SoRENSEN, LLP           LA#4815-5943-4651   vl                           1                 GEO GROUP'S SUPP RESPONSES TO
  ATToRNEYS AT LAW       05788-0035                                               PLAINTIFFS' REQUEST FOR PRODUCTION, SET
    Los ANGELES
          Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 186 of 192 Page ID #:3762


                     1           Except for explicit facts admitted herein, no admissions of any nature
                     2   whatsoever are implied or should be inferred. The defendants reserve the right to
                     a
                     J   refer to, conduct discovery with reference to, or offer into evidence at trial any and
                     4   all such witnesses, facts and evidence, notwithstanding the absence of reference to
                     5   such witnesses, facts and evidence in these responses. Finally, because some     of
                     6   these responses may have been ascertained by defendants' attorneys and

                     7   investigators, defendants may not have personal knowledge of the information from
                     8   which such responses were derived.
                     9           This preliminary statement is incorporated into each of the responses set
                   10    forth below. Defendants' investigation of this matter is continuing and they,
                   11    accordingly, reserve the right to update, or amend, this response as further and/or
                   t2    more specific information is acquired and also reserves the right to supplement this
                   13    response at alater time.

                   I4    REOUEST NO. 79:
                   l5            Any and all documents and/or records relating to daily logs and/or
                   l6    summaries and/or volume measurements of each OC Spray canister canied by

                   T7    LieutenantDiaz andlor Sergeant Campos from Muy 12,2017 to June 13,2017            .



                   18    RESPONSE TO REOT]EST NO. 79:
                   t9            Objections: This request is vague and ambiguous    as to the terms "records

                   20    related to daily logs," "summaries," and "volume measurements," and overbroad         as

                   2t    to time and scope. This request seeks information which is irrelevant and unlikely
                   22    to lead to the discovery of admissible evidence. This request assumes facts not in
                   23    evidence and, thus, lacks foundation. This request is harassing, unduly burdensome
                   24    and oppressive. This request is compound.

                   25            Subject to and without waiving the foregoing objections, Defendant responds

                   26    as   follows: To the extent that there are responsive, non-privileged documents from
                   27    June 12,2017 , related to the OC spray canisters carried by Lt. Diaz and Sgt.
                   28    Campos during the incident, Defendant     will produce them.
BURKE, WILLIAMS
 SoRENSEN, LLP
  ATToRNEYS AT LAw
                     &
                         LA#4sts.se43-465rvr
                         0s788-003s          -3-                                   cEocRouprr?rifiiX;0,tJi,t$r"i3
    LOS ANCEI-ES                                                             ILAINTIFFS,REeUEST FORIRODUCTION,
           Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 187 of 192 Page ID #:3763



                           I   S                   AL RESPONSE TO REOUEST NO. 79:
                        2                Objections: This request is vague and ambiguous as to the terms "records
                        a
                        J      related to daily logs," "summaries," and "volume measurements," and overbroad as

                        4      to time and scope. This request seeks information which is irrelevant and unlikely
                        5      to lead to the discovery of admissible evidence. This request assumes facts not in
                        6      evidence and, thus, lacks foundation. This request is harassing, unduly burdensome
                        7      and oppressive. This request is compound.

                        8               Subject to and without waiving the foregoing objections, Defendant responds
                        9      as   follows: After diligent search and a reasonable inquiry were made in an effort to
                       10      comply with this demand, Defendant GEO was unable to locate any responsive
                       11      materials.

                       t2      REOI]EST NO. 80:
                       13               Any and all documents and/or records relating to each Lieutenant's (also
                     I4        known as "watch commander" or "shif[ supervisor") end-of-shift reports that are
                     15        completed at the end of each shift and saved in GEO Group's records from May 12,
                     l6        2017 to July 12,2017.

                     t7        RESPO SE TO REOUEST NO. 80:
                     l8                 Objections: This request is vague and ambiguous, and overbroad      as to   time
                     I9        and scope. This request seeks information which is irrelevant and unlikely to lead
                     20        to the discovery of admissible evidence. This request assumes facts not in evidence
                     2I        and, thus, lacks foundation.

                     22                 Subject to and without waiving the foregoing objections, Defendant responds

                     23        as   follows: To the extent that there are responsive, non-privileged "end-of-shift
                     24        reports" dated June 12,2017, that are related to the incident, Defendant will
                     25        produce them.

                     26

                     27
                     28
BURKE, WILLIAMS
  SoRENSEN, LLP
  ATToRNEYS AT
    Los ANcEr
                 LAw
                Es
                       &

                               0s788_0035
                                   vt
                               LA#4sts_5s43_465t
                                                                          -4-
                                                                           ^
                                                                                                       S:19_CV_01125_R_GJS

                                                                                    ,ro^ro*r3rgs%ffi1iTJ.Hf33il:??Jg
            Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 188 of 192 Page ID #:3764



                        I                  Subject to and without waiving the foregoing objections, Defendant responds
                      2      as   follows: Defendant GEO refers Plaintiffs to Bates stamp nos.: GEO 05199-
                      J      05207, which consists of non-privileged "communications between dorm officers

                      4      and Command Staff regarding daily logs taken at the 'East             2-C' dorm at Adelanto
                      5      Processing Center" dated June 12,2017.

                      6
                             Dated: July 10,2019                         BIIRKE, WILLIAMS & SORENSEN, LLP
                      7

                      8
                                                                         By:
                      9                                                           usan          eman
                     t0                                                          Kristina Doan Strottman
                                                                                 Carmen M. Aguado
                     11
                                                                         Attorneys for Defendants
                                                                         TI-IE GEO GROUP, INC., DIAZ.
                     t2                                                  CAMPOS, CITY OF ADELANTO and
                     13
                                                                         DTIRAN

                     t4
                     15

                     t6
                     T7

                   t8
                   l9
                   20

                   2l
                   22

                   23

                   24

                   25

                   26

                   27
                   28
BURKE, WILLIAMS &
                            LAfl48l5-5943-4651 v1                                                           5:18-CV-01125-R-GJS
 SORENSEN,    LLP
  ATToRNEYS AT LAw          0578 8-003 5
                                                                           -8-                 GEO GROUP'S SUPP RESPONSES TO
    Los ANcEt-Es                                                                         PLAINTIFFS' REQUEST FOR PRODUCTION,
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 189 of 192 Page ID #:3765




           EXHIBIT 41
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 190 of 192 Page ID #:3766




                                                                             Nicole Ramos
                                                                           Project Director
                                                                      Border Rights Project
   _____________________________________________________________________________________



                                                                                  July 5, 2017


  U.S. Department of Homeland Security
  Office for Civil Rights and Civil Liberties
  Compliance Branch
  245 Murray Lane, SW
  Building 410, Mail Stop #0190
  Washington, D.C. 20528

                        RE: Omar Arnoldo Rivera Martinez (A#213-081-649)
                            Josue Mateo Lemus Campos (A#213-078 -965)

  Dear CRCL Compliance Branch Officer:

  I represent Omar Rivera Martinez and Josue Mateo Lemus Campos, two Salvadoran asylum
  seekers now detained in the Adelanto Detention Facility. I write now to request that your office
  immediately investigate unlawful retaliation taken against my clients, subsequent to my filing of
  two Civil Rights Civil Liberties complaints with your office on June 22, 2017.

  Background

  Since filing two Civil Rights complaints against the Adelanto Detention Facility and ICE,
  counsel’s telephone number has been blocked, thus preventing Mr. Rivera Martinez and Mr.
  Lemus Campos from communicating with counsel. This block took effect on or around June 30,
  2017. Counsel learned of the block only after Mr. Rivera Martinez contacted another member of
  the legal advocacy team. Attached please find a recording of Mr. Rivera Martinez’s statement
  regarding the block.

  Steps Taken By Counsel to Resolve the Problem & Response of the Institutional

  On July 1, 2017, counsel contacted TelMate, the company that provides payphone service to the
  Adelanto Detention Facility. After speaking with a TelMate representative, counsel learned that
  the block placed on counsel’s telephone number originated with the institution.




               Nicole Ramos | Project Director | Al Otro Lado | Border Rights Project
                    511 E. San Ysidro Blvd. # 333 | San Ysidro, California 92173
                   664-526-0145 (MX) | 619-786-4866 (USA) | Fax 619-202-7752
                               nicole@alotrolado.org | alotrolado.org

                                                                                     P000158
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 191 of 192 Page ID #:3767




                                                                             Nicole Ramos
                                                                           Project Director
                                                                      Border Rights Project
   _____________________________________________________________________________________

  Following, counsel contacted the Adelanto Detention Facility, and was advised that the only
  reason that the facility would place a block on counsel’s telephone number would be if counsel
  had initiated a three-way conference call with a third party. However, counsel advised the
  attending officer that counsel is aware of the rule against three-way telephone calls, and had, at
  no point, initiated such a call. Counsel was then advised to contact the facility on Monday and to
  speak with someone in the security department.

  On Monday, July 3, 2017, counsel spoke with Lieutenant Belt of the Adelanto Detention Facility
  regarding the block. Lieutenant Belt advised counsel that the facility would investigate the block,
  and that someone would respond to counsel’s complaint regarding this issue.

  Later, on July 3, 2017, counsel received a voicemail message from Lieutenant Belt stating that he
  was not authorized to discuss this matter further, and that counsel must seek resolution by
  contacting ICE, the Office of Chief Counsel, or the Warden’s Office. This response is
  particularly perplexing given that Lieutenant Belt’s department within the facility is charged with
  the authority and responsibility of placing blocks on detainee telephone accounts.

  On July 5, 2017, counsel left a voicemail for Lieutenant Belt to clarify the facility’s position
  regarding its inability to respond to counsel’s request for information. As of the time of this
  filing, counsel has not received a response.

  Following, counsel contacted the Adelanto Detention Facility and requested to speak with the
  warden or the warden’s assistant. “Joanne” who declined to provide her full name, but did
  indicate that she worked for the warden, advised that no one at the facility could respond to
  counsel’s inquiry, and that counsel must contact ICE. Counsel explained to “Joanne” that, per
  Telmate, the block originated with the facility. However, “Joanne” was clear— that any block on
  counsel’s telephone number must be resolved through ICE.

  Following, counsel emailed Assistant Field Office Director, Gabriel Valdez and Deportation
  Officer, Chris Barth, regarding the block on counsel’s telephone number. As of the time of this
  filing counsel has not received any response to counsel’s inquiry and request to remove the
  block.

  Investigation & Action Steps Requested

  This interference with attorney-client communication is unacceptable, and violates the Orantes
  injunction. Under Orantes, ICE is required to ensure the privacy of attorney-client


               Nicole Ramos | Project Director | Al Otro Lado | Border Rights Project
                    511 E. San Ysidro Blvd. # 333 | San Ysidro, California 92173
                   664-526-0145 (MX) | 619-786-4866 (USA) | Fax 619-202-7752
                               nicole@alotrolado.org | alotrolado.org

                                                                                      P000159
Case 5:18-cv-01125-SP Document 125-4 Filed 11/26/19 Page 192 of 192 Page ID #:3768




                                                                             Nicole Ramos
                                                                           Project Director
                                                                      Border Rights Project
   _____________________________________________________________________________________

  communications, to refrain from taking measures which impede access to counsel, and to ensure
  adequate telephone access to counsel. Mr. Rivera Martinez and Mr. Lemus Campos have been
  blocked from contacting counsel for six days.

  Counsel requests immediate action; specifically that ICE and Adelanto Detention Facility be
  directed to immediately remove the block on counsel’s telephone number, and to desist in further
  retaliatory conduct. Counsel further requests immediate investigation into the facility’s decision
  to block counsel’s phone number. It is concerning that this action comes after counsel filed a
  Civil Rights complaint against ICE and the facility in connection with an attack of Mr. Rivera
  Martinez and Mr. Lemus Campos by GEO guards on June 12, 2017. Finally, counsel requests
  that Mr. Rivera Martinez and Mr. Lemus Campos be released immediately on humanitarian
  parole. Both continue to face retaliation, and are not safe in detention, particularly now that
  access to counsel has been blocked.



  Respectfully,



  Nicole Ramos




                  Nicole Ramos | Project Director | Al Otro Lado | Border Rights Project
                       511 E. San Ysidro Blvd. # 333 | San Ysidro, California 92173
                      664-526-0145 (MX) | 619-786-4866 (USA) | Fax 619-202-7752
                                  nicole@alotrolado.org | alotrolado.org

                                                                                       P000160
